Exhibit 10.2

EXECUTION VERSION

 

 

 

$1,000,000,000

364-DAY CREDIT AGREEMENT

Dated as of September 11, 2019

among

PAYPAL HOLDINGS, INC.,

as the Borrower,

The Designated Borrowers from Time to Time Parties Hereto,

JPMORGAN CHASE BANK, N.A.,

as the Administrative Agent,

and

The Other Lenders Party Hereto,

DEUTSCHE BANK SECURITIES INC.,

BANK OF AMERICA, N.A.,

WELLS FARGO BANK, NATIONAL ASSOCIATION, and

CITIBANK, N.A.,

as Syndication Agents,

and

BNP PARIBAS

HSBC BANK USA, NATIONAL ASSOCIATION,

MUFG BANK, LTD.,

BARCLAYS BANK PLC,

GOLDMAN SACHS BANK USA,

THE BANK OF NOVA SCOTIA, and

TD SECURITIES (USA) LLC,

as Documentation Agents

 

 

 



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK N.A.,

DEUTSCHE BANK SECURITIES INC.,

BOFA SECURITIES, INC.,

WELLS FARGO SECURITIES, LLC, and

CITIBANK, N.A.,

as Joint Lead Arrangers and Joint Book Managers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page  

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

     1

1.01

   Defined Terms      1

1.02

   Other Interpretive Provisions      21

1.03

   Accounting Terms      22

1.04

   Rounding      22

1.05

   Times of Day      23

1.06

   Interest Rates; LIBOR Notification      23

1.07

   Divisions      23

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

     24

2.01

   Loans      24

2.02

   Borrowings, Conversions and Continuations of Loans      24

2.03

   Prepayments      26

2.04

   Termination or Reduction of Commitments      26

2.05

   Repayment of Loans      27

2.06

   Interest      27

2.07

   Fees      27

2.08

   Computation of Interest and Fees      28

2.09

   Evidence of Debt      28

2.10

   Payments Generally; Administrative Agent’s Clawback      29

2.11

   Sharing of Payments by Lenders      31

2.12

   Defaulting Lenders      31

2.13

   Judgment Currency      32

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

     32

3.01

   Taxes      32

3.02

   Illegality      35

3.03

   Inability to Determine Rates      36

3.04

   Increased Costs; Reserves on Eurocurrency Rate Loans      37

3.05

   Compensation for Losses      39

3.06

   Mitigation Obligations; Replacement of Lenders      39

3.07

   Survival      40

ARTICLE IV. CONDITIONS PRECEDENT

     40

4.01

   Conditions of Closing      40

4.02

   Conditions to all Borrowings      41

4.03

   Conditions to Initial Borrowings by each Designated Borrower      42

 

- i -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES

     43

5.01

   Existence, Qualification and Power      43

5.02

   Authorization; No Contravention      43

5.03

   Governmental Authorization; Other Consents      44

5.04

   Binding Effect      44

5.05

   Financial Statements; No Material Adverse Effect      44

5.06

   Litigation      44

5.07

   Ownership of Property      45

5.08

   Taxes      45

5.09

   ERISA Compliance; Foreign Plans      45

5.10

   Margin Regulations; Investment Company Act      45

5.11

   Disclosure      45

5.12

   Intellectual Property; Cybersecurity      46

5.13

   Anti-Corruption Laws and Sanctions      46

5.14

   Patriot Act      46

ARTICLE VI. AFFIRMATIVE COVENANTS

     47

6.01

   Financial Statements      47

6.02

   Certificates; Other Information      47

6.03

   Notices      48

6.04

   Payment of Taxes      48

6.05

   Preservation of Existence, Etc.      48

6.06

   Maintenance of Properties      49

6.07

   Maintenance of Insurance      49

6.08

   Compliance with Laws      49

6.09

   Books and Records      49

6.10

   Use of Proceeds      49

6.11

   Ownership of Designated Borrowers      49

ARTICLE VII. NEGATIVE COVENANTS

     50

7.01

   Liens      50

7.02

   Fundamental Changes      52

7.03

   Use of Proceeds      53

7.04

   Subsidiary Indebtedness      53

7.05

   Financial Covenant      55

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

     55

8.01

   Events of Default      55

8.02

   Remedies Upon Event of Default      57

8.03

   Application of Funds      58

ARTICLE IX. ADMINISTRATIVE AGENT

     58

 

- ii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

9.01

   Appointment and Authority      58

9.02

   Rights as a Lender      59

9.03

   Exculpatory Provisions      59

9.04

   Reliance by Administrative Agent      60

9.05

   Delegation of Duties      60

9.06

   Resignation of Administrative Agent      60

9.07

   Non-Reliance on Administrative Agent, the Arrangers and Other Lenders      61

9.08

   No Other Duties, Etc.      61

9.09

   Posting of Communications      61

9.10

   ERISA Matters      63

ARTICLE X. GUARANTY

     64

10.01

   Guarantee      64

10.02

   No Subrogation      64

10.03

   Amendments, etc. with respect to the Obligations      65

10.04

   Guarantee Absolute and Unconditional      65

10.05

   Reinstatement      66

10.06

   Payments      66

10.07

   Independent Obligations      66

ARTICLE XI. MISCELLANEOUS

     66

11.01

   Amendments, Etc.      66

11.02

   Notices; Effectiveness; Electronic Communication      68

11.03

   No Waiver; Cumulative Remedies      70

11.04

   Expenses; Indemnity; Damage Waiver      70

11.05

   Payments Set Aside      72

11.06

   Successors and Assigns      72

11.07

   Treatment of Certain Information; Confidentiality      75

11.08

   Right of Setoff      77

11.09

   Interest Rate Limitation      77

11.10

   Counterparts; Integration; Effectiveness      78

11.11

   Survival      78

11.12

   Severability      78

11.13

   Replacement of Lenders      78

11.14

   Governing Law; Jurisdiction; Etc.      79

11.15

   Waiver of Jury Trial      80

11.16

   No Advisory or Fiduciary Responsibility      80

11.17

   USA PATRIOT Act Notice      81

11.18

   Termination of Joinder Agreements      81

11.19

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions      81

11.20

   Acknowledgement Regarding Any Supported QFCs      82

 

- iii -



--------------------------------------------------------------------------------

SCHEDULES

 

2.01

   Commitments and Applicable Percentages   

7.01

   Existing Liens   

7.04

   Existing Subsidiary Indebtedness   

11.02

   Administrative Agent’s Office; Certain Addresses for Notices   

EXHIBITS

 

   Form of   

A

   Committed Loan Notice   

B

   Note   

C

   Compliance Certificate   

D

   Assignment and Assumption   

E-1

   U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships for U.S. Federal Income Tax Purposes)   

E-2

   U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships for U.S. Federal Income Tax Purposes)   

E-3

   U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships for U.S. Federal Income Tax Purposes)   

E-4

   U.S. Tax Compliance Certificate (For Foreign Lenders That Are Partnerships
for U.S. Federal Income Tax Purposes)   

F

   Joinder Agreement   

 

- iv -



--------------------------------------------------------------------------------

364-DAY CREDIT AGREEMENT

This 364-DAY CREDIT AGREEMENT (“Agreement”) is entered into as of September 11,
2019, among PAYPAL HOLDINGS, INC., a Delaware corporation (the “Borrower”), the
Designated Borrowers from time to time parties hereto, each lender from time to
time party hereto (the “Lenders”), and JPMORGAN CHASE BANK, N.A., as the
Administrative Agent.

The Borrower has requested that the Lenders provide a 364-day revolving credit
facility, and the Lenders are willing to do so on the terms and conditions set
forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“ABR” means, for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such day plus
0.5% and (c) the Eurocurrency Rate for a one-month Interest Period on such day
(or, if such day is not a Business Day, the immediately preceding Business Day)
plus 1%, provided that for purpose of this definition, the Eurocurrency Rate for
any day shall be based on the Eurocurrency Screen Rate (or if the Eurocurrency
Screen Rate is not available for such one-month Interest Period, the
Interpolated Rate) at approximately 11:00 a.m. London time on such day. Any
change in the ABR due to a change in the Prime Rate, the NYFRB Rate or the
Eurocurrency Rate shall be effective from and including the effective date of
such change in the Prime Rate, the NYFRB Rate or the Eurocurrency Rate,
respectively. If the ABR is being used as an alternate rate of interest pursuant
to Section 3.03 hereof, then the ABR shall be the greater of clause (a) and (b)
above and shall be determined without reference to clause (c) above. For the
avoidance of doubt, if the ABR shall be less than 1.00%, such rate shall be
deemed to be 1.00% for purposes of this Agreement.

“ABR Loan” means a Loan that bears interest at a rate based on the ABR.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person, or
otherwise causing any Person to become a Subsidiary, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is a Subsidiary of the Borrower).

“Actual Knowledge” means, with respect to any information or event, that a
Responsible Officer of the Borrower has actual knowledge of such information or
event.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.



--------------------------------------------------------------------------------

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders then in effect.

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery, money laundering or corruption.

“Applicable Jurisdiction” has the meaning specified in Section 11.04(a).

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage of the Aggregate Commitments represented by such Lender’s Commitment
at such time; provided that in the case of Section 2.12 when a Defaulting Lender
shall exist, “Applicable Percentage” shall mean the percentage of the Aggregate
Commitments (disregarding any Defaulting Lender’s Commitment) represented by
such Lender’s Commitment. If the Commitment of each Lender to make Loans has
been terminated pursuant to Section 8.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments and to any such Lender’s status as a
Defaulting Lender. The initial Applicable Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

2



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurocurrency Rate Loan, or with respect to the Commitment Fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “Eurocurrency Rate”, “ABR Rate” or “Commitment Fee”, as the
case may be, based upon the Index Debt Rating by Moody’s, S&P and/or Fitch,
respectively, applicable on such date:

Applicable Rate

 

Level

  

Index Debt Rating

   Eurocurrency
Rate     ABR
Rate     Commitment
Fee   I    Index Debt Ratings of at least A by S&P/A by Fitch/A2 by Moody’s     
0.875 %      0.00 %      0.05 %  II    Index Debt Ratings of at least A- by S&P/
A- by Fitch/A3 by Moody’s and not Level I      1.00 %      0.00 %      0.07 % 
III    Index Debt Ratings of at least BBB+ by S&P/ BBB+ by Fitch/Baa1 by Moody’s
and not Level I or II      1.125 %      0.125 %      0.09 %  IV    Index Debt
Ratings of at least BBB by S&P/ BBB by Fitch/Baa2 by Moody’s and not Level I, II
or III      1.25 %      0.25 %      0.125 %  V    Index Debt Ratings below Level
IV      1.375 %      0.375 %      0.175 % 

For purposes of the foregoing pricing grid, (i) in the event that Index Debt
Ratings are provided by all of Moody’s, Fitch and S&P, and such ratings shall
fall within different Levels (A) if any two ratings are at the same Level, the
Applicable Rate shall be based upon such Level and (B) if no two ratings are at
the same Level, the Applicable Rate shall be based upon the Level which is in
the middle of the distribution of the three ratings; (ii) in the event that
Index Debt Ratings are provided by any two of Moody’s, Fitch and S&P, (A) if
such ratings shall fall within the same Level, the Applicable Rate shall be
based upon such Level, and (B) if such ratings shall fall within different
Levels, the Applicable Rate shall be based on the higher of the two Levels
unless one of the two ratings is two or more Levels lower than the other, in
which case the Applicable Rate shall be determined by reference to the Level
immediately below the Level of the higher of the two ratings; (iii) in the event
that an Index Debt Rating is provided only by one of Moody’s, Fitch and S&P, the
Applicable Rate shall be based on such Level; (iv) if at any time the Borrower
does not have an Index Debt Rating from any of S&P, Moody’s and Fitch, the
Applicable Rate shall be based on Level V status; and (v) if the Index Debt
Rating established by a rating agency shall be changed (other than as a result
of a change in the rating system of such rating agency), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding

 

3



--------------------------------------------------------------------------------

the effective date of the next such change. If the rating system of any of the
rating agencies shall change, or if any such rating agency shall cease to be in
the business of rating corporate debt obligations, the Borrower and the Lenders
shall negotiate in good faith to amend this definition to reflect such changed
rating system or the unavailability of ratings from such rating agency and,
pending the effectiveness of any such amendment, the Applicable Rate shall be
determined by reference to the rating most recently in effect prior to such
change or cessation.

“Approved Electronic Platform” has the meaning specified in Section 9.09.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means JPMorgan Chase Bank, N.A., Deutsche Bank Securities, Inc.,
BofA Securities, Inc., Wells Fargo Securities, LLC and Citi.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.06(b)), and accepted by the Administrative Agent (and the
Borrower, in the case that the Borrower’s consent is required hereunder), in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent and the Borrower.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2018,
and the related audited consolidated statements of income or operations,
Stockholders’ Equity and cash flows for such fiscal year of the Borrower and its
Subsidiaries, including the notes thereto.

“Availability Period” means the period from and including the Closing Date to,
but not including, the Maturity Date.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

4



--------------------------------------------------------------------------------

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code, or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan.”

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurocurrency Rate Loans, having the same Interest Period,
made by each of the Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York City, New York; provided that if such day relates to any
Eurocurrency Rate Loan, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in U.S. Dollars in the London interbank
market.

“Change in Law” means the occurrence, after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement, of any of the following: (a) the adoption or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided that, notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a “Change in Law”, regardless of the date enacted, adopted, issued
or implemented.

“Change of Control” means an event or series of events by which: any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act,
but excluding any employee benefit plan of such person or its subsidiaries, and
any person or entity acting in its capacity as trustee, agent or other fiduciary
or administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of 50% or
more of the equity securities of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis.

“Charges” has the meaning assigned to it in Section 11.09.

“Citi” means Citigroup Global Markets, Inc., Citibank, N.A., Citicorp North
America, Inc., and/or any of their affiliates.

“Closing Date” means September 11, 2019.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

5



--------------------------------------------------------------------------------

“Commitment” means, as to any Lender, the obligation of such Lender, if any, to
make Loans in an aggregate principal amount and/or face amount not to exceed the
amount set forth under the heading “Commitment” opposite such Lender’s name on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms and conditions hereof. The aggregate original amount of the
Commitments is $1,000,000,000.

“Commitment Fee” has the meaning specified in Section 2.07(a).

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.02(a).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in calculating such
Consolidated Net Income: (a) interest expense for such period, (b) depreciation
and amortization expense (including amortization or impairment of Intangible
Assets for Acquisitions or Dispositions), for such period, (c) income tax
expense for such period, (d) non-cash charges or expenses related to equity
plans or equity awards in such period, (e) payroll taxes on exercise of stock
options or vesting of restricted stock units or other equity awards in such
period, (f) impairment of goodwill in such period, (g) at the option of the
Borrower, any transaction expenses from Acquisitions, Dispositions, issuances of
Indebtedness or equity interests or repayment of Indebtedness or any
refinancing, amendment or other modification of any Indebtedness (in each case,
including any such transaction undertaken but not completed or consummated), and
(h) non-cash restructuring charges and other non-cash exit and disposal costs
during such period (provided that cash payments in respect of such restructuring
charges and exit and disposal costs shall be deducted from Consolidated EBITDA
when such payments are made), and minus the following to the extent included in
calculating such Consolidated Net Income: any reversals of non-cash
restructuring charges or other non-cash exit and disposal costs during such
period; provided, however, that solely for the purpose of the computations of
the Consolidated Leverage Ratio, if an Acquisition or a Disposition shall have
occurred during the relevant period, Consolidated EBITDA shall be calculated, at
the option of the Borrower, on a pro forma basis in accordance with the SEC pro
forma reporting rules under the Exchange Act, as if such Acquisition or
Disposition, as applicable, occurred on the first day of the applicable period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Total Debt as of such date to (b) Consolidated EBITDA for
the period of four fiscal quarters ended on such date.

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period and computed in accordance with GAAP.

 

6



--------------------------------------------------------------------------------

“Consolidated Net Tangible Assets” means, as of any date on which the Borrower
or any of its Subsidiaries effects a transaction requiring such Consolidated Net
Tangible Assets to be measured under this Agreement, the aggregate amount of
assets (less applicable reserves) after deducting therefrom (a) all current
liabilities, except for current maturities of long-term debt and obligations
under finance leases, and (b) all Intangible Assets, to the extent included in
said aggregate amount of assets, all as set forth in the most recent
consolidated balance sheet of the Borrower and its consolidated Subsidiaries
prepared in accordance with GAAP and delivered pursuant to Section 6.01 (or,
prior to the first delivery of financial statements under Section 6.01 after the
Closing Date, in the consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as of June 30, 2019).

“Consolidated Total Debt” means, at any date, the aggregate principal amount of
all Indebtedness for borrowed money of the Borrower and its Subsidiaries at such
date, determined on a consolidated basis in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Covered Entity” means any of the following:

 

  (a)

a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

  (b)

a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

 

  (c)

a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

“Credit Party” means the Administrative Agent (and, for purposes of
Section 2.12, each Lender).

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

7



--------------------------------------------------------------------------------

“Default Rate” means, with respect to the Obligations, an interest rate equal to
(i) the ABR plus (ii) the Applicable Rate, if any, applicable to ABR Loans plus
(iii) 2% per annum; provided, however, that with respect to a Eurocurrency Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus 2% per
annum.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or (ii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Loans under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such the Administrative Agent’s or the Borrower’s receipt of
such certification in form and substance reasonably satisfactory to the Borrower
and the Administrative Agent or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity, or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or any other applicable
jurisdiction or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.

“Designated Borrower” means each Subsidiary of the Borrower that becomes a party
hereto pursuant to Section 4.03, until such time as the Borrower notifies the
Administrative Agent in writing that it wishes to terminate such Subsidiary’s
designation as a Designated Borrower, so long as, on the effective date of such
termination, all Obligations of such Designated Borrower hereunder shall have
been paid in full.

“Designated Borrower Closing Date” means, with respect to each Designated
Borrower, the date on which the conditions precedent set forth in Section 4.03
shall have been satisfied in respect of such Designated Borrower.

 

8



--------------------------------------------------------------------------------

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (in one transaction or in a series of transactions and whether
effected pursuant to a division or otherwise) of any property by any Person
(including any sale and leaseback transaction), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.

“Documentation Agents” means Barclays Bank PLC, Goldman Sachs Bank USA, HSBC
Bank USA, National Association, MUFG Bank, Ltd., The Bank of Nova Scotia, and TD
Securities (USA) LLC.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b) (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)).

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code or Section 4001(a)(14) of ERISA (and Sections 414(m) and (o) of
the Code for purposes of provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal (as such terms are used in Sections 4203 and 4205,
respectively, of ERISA) by the Borrower or any ERISA Affiliate from a
Multiemployer Plan; (d) the failure of the Borrower or ERISA Affiliate to make
by its due date a required installment under Section 430(j) of the Code with
respect to any Pension Plan or any failure by any Pension Plan to satisfy the
minimum funding standards (within the meaning of

 

9



--------------------------------------------------------------------------------

Section 412 of the Code or Section 302 of ERISA) applicable to such Pension
Plan, whether or not waived in accordance with Section 412(c) of the Code or
Section 302(c) of ERISA; (e) the filing pursuant to Section 412 of the Code or
Section 302 of ERISA of an application for a waiver of the minimum funding
standard with respect to any Pension Plan; (f) the failure by the Borrower or
any of its ERISA Affiliates to pay when due (after expiration of any applicable
grace period) any installment payment with respect to Withdrawal Liability under
Section 4201 of ERISA; (g) the filing of a notice of intent to terminate, the
treatment of a plan amendment as a termination under Section 4041 or 4041A of
ERISA, the commencement of proceedings by the PBGC to terminate pursuant to
Section 4042 of ERISA, or the appointment of a trustee to administer pursuant to
Section 4042 of ERISA, any Pension Plan or Multiemployer Plan; or (h) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurocurrency Rate” means, with respect to any Eurocurrency Rate Loan for any
Interest Period, the Eurocurrency Screen Rate at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that if the Eurocurrency Screen Rate shall not be available at
such time for such Interest Period (an “Impacted Interest Period”) then the
Eurocurrency Rate shall be the Interpolated Rate.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.

“Eurocurrency Screen Rate” means, for any day and time, with respect to any
Eurocurrency Rate Loan for any Interest Period, the London interbank offered
rate as administered by ICE Benchmark Administration or any other Person that
takes over the administration of such rate for U.S. Dollars for a period equal
in length to such Interest Period as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion after
consultation with the Borrower); provided that if the Eurocurrency Screen Rate
as so determined would be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.

“Event of Default” has the meaning specified in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Earnout” means any obligations of the Borrower or any Subsidiary to
pay additional consideration in connection with any Acquisition, if such
additional consideration is payable (i) in capital stock or other equity
interests or (ii) in cash or in capital stock or other equity interests (at the
option of the Borrower or such Subsidiary).

 

10



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party hereunder: (a) Taxes imposed on or measured by its overall net
income (however denominated), and franchise Taxes imposed on it (in lieu of net
income Taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized, in which its principal office is
located or, in the case of any Lender, in which its applicable Lending Office is
located, or Taxes imposed as a result of a present or former connection with
such jurisdiction (other than a connection arising solely from such recipient
having executed, delivered, enforced, become a party to, performed its
obligations, received payments, received or perfected a security interest under,
or engaged in any other transaction in accordance with the terms of this
Agreement); (b) any branch profits Taxes imposed by the United States or any
similar Tax imposed by any other jurisdiction in which any Loan Party is
located; (c) in the case of a Foreign Lender (other than an assignee pursuant to
a request by any Loan Party under Section 11.13), any U.S. federal withholding
Tax that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from any Loan Party with respect to such withholding
Tax pursuant to Section 3.01(a); (d) in the case of a Lender who is an assignee
(other than an assignee pursuant to a request by any Loan Party under
Section 11.13) of a Loan made to a Loan Party, any withholding Tax that is
imposed on amounts payable to such Lender by such Loan Party at the time such
Lender becomes a party hereto, except to the extent that such Foreign Lender’s
assignor was entitled at such time to receive additional amounts from such Loan
Party with respect to such withholding Tax pursuant to Section 3.01(a); (e) any
withholding Tax attributable to a Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.01(e); and (f) U.S. federal
withholding Taxes imposed pursuant to FATCA.

“Existing Credit and Guarantee Agreement” means the Credit and Guarantee
Agreement, dated as of July 17, 2015, among the Borrower, PayPal, Inc. as
subsidiary guarantor, the lenders party thereto, JPMorgan Chase Bank, N.A., as
administrative agent, and the other parties thereto.

“FATCA” means sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate; provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“Fitch” means Fitch, Inc. and any affiliate thereof and any successor thereto
that is a nationally-recognized rating agency.

 

11



--------------------------------------------------------------------------------

“Foreign Benefit Arrangement” means any employee benefit arrangement mandated by
non-US law that is maintained or contributed to by the Borrower or any
Subsidiary.

“Foreign Lender” means any Lender that is not a U.S. Person as defined in
Section 7701(a)(30) of the Code.

“Foreign Plan” means each employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
US law and is maintained or contributed to by the Borrower or any Subsidiary.

“Foreign Plan Event” means, with respect to any Foreign Benefit Arrangement or
Foreign Plan, (a) the failure to make or, if applicable, accrue in accordance
with normal accounting practices, any employer or employee contributions
required by applicable law or by the terms of such Foreign Benefit Arrangement
or Foreign Plan; (b) the failure to register or loss of good standing with
applicable regulatory authorities of any such Foreign Benefit Arrangement or
Foreign Plan required to be registered; or (c) the failure of any Foreign
Benefit Arrangement or Foreign Plan to comply with any material provisions of
applicable law and regulations or with the material terms of such Foreign
Benefit Arrangement or Foreign Plan.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, that are applicable
to the circumstances as of the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness of another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness, (ii) to purchase or lease property, securities or
services for the purpose of assuring the obligee in respect of such Indebtedness
of the payment of such Indebtedness, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness, or (iv) entered into for the purpose of

 

12



--------------------------------------------------------------------------------

assuring in any other manner the obligee in respect of such Indebtedness of the
payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided that the term “Guarantee” shall
not include endorsements for collection or deposit, in either case in the
ordinary course of business, or contingent or inchoate indemnity obligations in
effect on the Closing Date or entered into in connection with any Acquisition or
Disposition (other than such obligations with respect to Indebtedness). The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantor” means the Borrower (but only with respect to any Obligations of any
Designated Borrower).

“Impacted Interest Period” has the meaning specified in the definition of
“Eurocurrency Rate”.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all obligations of such Person for
borrowed money and all obligations of such Person for borrowed money evidenced
by bonds, debentures, notes, loan agreements or other similar instruments;
(b) all direct or contingent obligations of such Person arising under letters of
credit, bankers’ acceptances, bank guaranties, surety bonds and similar
instruments; (c) net obligations of such Person under any Swap Contract; (d) all
obligations of such Person to pay the deferred purchase price of property or
services (other than (i) trade accounts payable in the ordinary course of
business and (ii) any earnout obligation until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP, but in
any event “Indebtedness” shall exclude any Excluded Earnout); (e) Indebtedness
of another Person referred to in clauses (a) through (d) above or clauses (f) or
(g) below secured by a Lien on property owned by such Person, whether or not
such Indebtedness shall have been assumed by such Person or is limited in
recourse (it being understood that obligations secured by Liens of the type
described in Section 7.01(f) shall not constitute Indebtedness under this clause
(e)); (f) Indebtedness in respect of finance leases (but excluding any operating
leases required to be classified as debt under GAAP); and (g) all Guarantees of
such Person in respect of any of the foregoing of another Person. The amount of
any net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date. Notwithstanding anything to the
contrary contained herein, cash pooling and notional pooling arrangements among
the Borrower and its Subsidiaries and among Subsidiaries of the Borrower, and
obligations thereunder, shall not constitute “Indebtedness”.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

 

13



--------------------------------------------------------------------------------

“Index Debt Rating” means, for Moody’s, S&P or Fitch, its rating for senior,
unsecured, long-term indebtedness for borrowed money of the Borrower that is not
guaranteed by any other Person or subject to any other credit enhancement or, if
no such rating is available, (x) its public corporate family rating of the
Borrower (in the case of Moody’s), (y) its public corporate rating of the
Borrower (in the case of S&P) or (z) its corporate or other equivalent rating of
the Borrower (in the case of Fitch).

“Information” has the meaning specified in Section 11.07.

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.

“Interest Payment Date” means, (a) as to any Loan other than an ABR Loan, the
last day of each Interest Period applicable to such Loan, and the Maturity Date;
provided, however, that if any Interest Period for a Eurocurrency Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates and
(b) as to any ABR Loan, the last Business Day of each March, June, September and
December and the Maturity Date.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Borrower or a Designated Borrower
in its Committed Loan Notice, or such other period that is twelve months or less
requested by the Borrower or any Designated Borrower and available from all
Lenders; provided that: (a) any Interest Period that would otherwise end on a
day that is not a Business Day shall be extended to the next succeeding Business
Day unless such Business Day falls in another calendar month, in which case such
Interest Period shall end on the immediately preceding Business Day; (b) any
Interest Period that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall end on the last Business Day of the
calendar month at the end of such Interest Period; and (c) no Interest Period
shall extend beyond the Maturity Date.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the Eurocurrency Screen
Rate) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the Eurocurrency
Screen Rate for the longest period (for which the Eurocurrency Screen Rate is
available) that is shorter than the Impacted Interest Period; and (b) the
Eurocurrency Screen Rate for the shortest period (for which that Eurocurrency
Screen Rate is available) that exceeds the Impacted Interest Period, in each
case, at such time.

“IP Rights” has the meaning specified in Section 5.12.

“IRS” means the United States Internal Revenue Service.

 

14



--------------------------------------------------------------------------------

“Joinder Agreement” means a joinder agreement entered into by a Designated
Borrower in substantially the form of Exhibit F or any other form approved by
the Administrative Agent and the Borrower.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Lien” means any mortgage, pledge, hypothecation, encumbrance in the nature of a
security interest, lien or other security interest.

“Loan” means an extension of credit by a Lender pursuant to this Agreement.

“Loan Documents” means this Agreement, any Notes and any Joinder Agreements that
have not been terminated pursuant to Section 11.18.

“Loan Parties” means the Borrower and each Designated Borrower (if any)
(including the Guarantor).

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the results of operations, business, properties, or
financial condition of the Borrower and its Subsidiaries taken as a whole; (b) a
material impairment of the ability of the Borrower to perform its obligations
under this Agreement; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against the Borrower of this
Agreement.

“Maturity Date” means September 9, 2020.

“Maximum Rate” has the meaning specified in Section 11.09.

“Moody’s” means Moody’s Investors Service, Inc. and any affiliate thereof and
any successor thereto that is a nationally-recognized rating agency.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

15



--------------------------------------------------------------------------------

“Note” means a promissory note made by the Borrower in favor of a Lender
requesting such a promissory note evidencing Loans made by such Lender,
substantially in the form of Exhibit B.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. New York time on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
as so determined be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower and each Designated Borrower arising under
any Loan Document or otherwise with respect to any Loan, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising (including, in the case of
the Guarantor, its obligations pursuant to the guarantee contained in
Article IX).

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent comparable
constitutive documents with respect to any non-U.S. jurisdiction); and (c) with
respect to any partnership, joint venture, trust or other form of business
entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means, with respect to any Lender at any time, the
aggregate outstanding principal amount of Loans at such time after giving effect
to any borrowings and prepayments or repayments of Loans.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency Rate Loans by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

 

16



--------------------------------------------------------------------------------

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“Patriot Act” has the meaning specified in Section 11.17.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as reasonably determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
reasonably determined by the Administrative Agent). Each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced or quoted as being effective.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning specified in Section 11.20.

“Qualified Acquisition” means any Acquisition by the Borrower or any of its
Subsidiaries, if the aggregate purchase price of, or other consideration, for
such Acquisition is at least $750,000,000 or the Equivalent Amount thereto in a
foreign currency.

“Qualified Acquisition Election” has the meaning specified in Section 7.05.

“Register” has the meaning specified in Section 11.06(c).

 

17



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans has been terminated pursuant to Section 8.02, Lenders holding in the
aggregate more than 50% of the Total Outstandings; provided that the Commitment
of, and the portion of the Total Outstandings held or deemed to be held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

“Responsible Officer” means the chief executive officer, chief financial
officer, treasurer, chief accounting officer or controller of any Loan Party
and, solely for purposes of notices given pursuant to Article II, any other
officer or employee of the Borrower (or, with respect to a Designated Borrower,
of such Designated Borrower) so designated by any of the foregoing officers to
the Administrative Agent from time to time. Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.

“S&P” means Standard & Poor’s Financial Services LLC and any affiliate thereof
and any successor thereto that is a nationally-recognized rating agency.

“Sale Lease-Back Transaction” means any arrangement with any Person providing
for the leasing by the Borrower or any Subsidiary of the Borrower of any
property which has been or is to be sold or transferred by the Borrower or such
Subsidiary to such Person with the intention of taking back a lease of such
property.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any comprehensive Sanctions (at the time of this
Agreement, limited to Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, Australian Department of Foreign Affairs and Trade or by the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses
(a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom or (c) Australia, including the
Australian Department of Foreign Affairs and Trade.

 

18



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“SEC Reports” means all reports, schedules, forms, statements and other
documents filed by the Borrower with the SEC pursuant to the reporting
requirements of the Exchange Act prior to the date of this Agreement, including
all exhibits included therein and financial statements, notes and schedules
thereto and documents incorporated by reference therein.

“Securities Act” means the Securities Act of 1933, as amended.

“Securitization” means the securitization by the Borrower or any Subsidiary of
accounts receivable or other assets.

“Securitization Subsidiary” means a Wholly-Owned Subsidiary of the Borrower
created solely for purposes of effectuating a Securitization, the activities and
assets of which are limited solely to such purpose and assets, and the
Organization Documents of which contain customary bankruptcy-remote provisions.

“Significant Subsidiary” means, at any time, any Designated Borrower or any
other Subsidiary that satisfies the criteria for a “significant subsidiary” as
defined in Article 1, Rule 1-02 of Regulation S-X, promulgated pursuant to the
Securities Act, as such Regulation is in effect on the date hereof. Such
determination shall be made in relationship to the Borrower and its Subsidiaries
on a consolidated basis as of the end of the most recently completed fiscal year
on an annual basis at the time that the annual financial statements for the
Borrower and its Subsidiaries are delivered pursuant to Section 6.01(a) (or,
prior to the first delivery of annual financial statements pursuant to
Section 6.01(a), as of December 31, 2018).

“Specified Indebtedness” has the meaning specified in Section 8.01(e).

“Stockholders’ Equity” means, as of any date of determination, consolidated
stockholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Supported QFC” has the meaning assigned to it in Section 11.20.

 

19



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any similar master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Syndication Agents” means Deutsche Bank Securities Inc., Bank of America, N.A.
and Wells Fargo Bank, National Association.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Threshold Amount” means $250,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of each Lender.

“Type” means, with respect to a Loan, its character as an ABR Loan or a
Eurocurrency Rate Loan.

“United States” and “U.S.” mean the United States of America.

“U.S. Borrower” means the Borrower and any Designated Borrower that is organized
under the Laws of the United States, any state thereof or the District of
Columbia.

“U.S. Dollar” and “$” mean lawful currency of the United States.

“U.S. Tax Compliance Certificate” has the meaning specified in Section 3.01(e).

 

20



--------------------------------------------------------------------------------

“Wholly-Owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the equity interests (other than (a) directors’ qualifying
shares and (b) nominal shares issued to foreign nationals to the extent required
by applicable Requirements of Law) are, as of such date, owned, controlled or
held by such Person or one or more Wholly-Owned Subsidiaries of such Person.

“Withdrawal Liability” means any liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are used in sections 4203 and 4205, respectively, of ERISA.

“Withholding Agent” means the Borrower, each Designated Borrower and the
Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” The word “or” shall not be exclusive.
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document (including any Organization Document)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, and the definitions
of “Affiliate” and “Subsidiary” shall include Persons who shall meet the terms
of such definitions, at any time, on and after the date hereof, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

21



--------------------------------------------------------------------------------

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein (provided, that all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made without
giving effect to (i) any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159) (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value,” as defined
therein and (ii) any treatment of Indebtedness under Accounting Standards
Codification 470-20 or 2015-03 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof ).

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan Document
in any material respect, and either the Borrower or the Required Lenders shall
so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided, that (i) following such request, until so
amended, such ratio or requirement shall continue to be computed in accordance
with GAAP prior to such change therein and (ii) following such request, until so
amended, the Borrower shall provide to the Administrative Agent (for
distribution to the Lenders) financial statements and other documents required
under this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

 

22



--------------------------------------------------------------------------------

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Pacific time (daylight or standard, as applicable).

1.06 Interest Rates; LIBOR Notification. The interest rate on Eurocurrency Rate
Loans is determined by reference to the Eurocurrency Rate, which is derived from
the London interbank offered rate. The London interbank offered rate is intended
to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurocurrency Rate Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 3.03(b) of this Agreement,
such Section 3.03(b) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will notify the Borrower, pursuant to
Section 3.03(b), in advance of any change to the reference rate upon which the
interest rate on Eurocurrency Rate Loans is based. However, the Administrative
Agent does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“Eurocurrency Rate” or with respect to any alternative or successor rate
thereto, or replacement rate thereof, including without limitation, whether the
composition or characteristics of any such alternative, successor or replacement
reference rate, as it may or may not be adjusted pursuant to Section 3.03, will
be similar to, or produce the same value or economic equivalence of, the
Eurocurrency Rate or have the same volume or liquidity as did the London
interbank offered rate prior to its discontinuance or unavailability.

1.07 Divisions. For all purposes under the Loan Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person; and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized and acquired
on the first date of its existence by the holders of its equity interests at
such time.

 

23



--------------------------------------------------------------------------------

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Loans. Subject to the terms and conditions set forth herein, each Lender
severally agrees to make Loans in U.S. Dollars to the Borrower or a Designated
Borrower from time to time, on any Business Day during the Availability Period,
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, however, that after giving effect to such
Borrowing, (x) the Total Outstandings of the Lenders shall not exceed the
Aggregate Commitments, and (y) the Outstanding Amount of any Lender shall not
exceed such Lender’s Commitment. Within the limits of each Lender’s Commitment,
and subject to the other terms and conditions hereof, the Borrower or a
Designated Borrower may borrow under this Section 2.01, prepay under
Section 2.13, and reborrow under this Section 2.01. Loans may be ABR Loans or
Eurocurrency Rate Loans, as further provided herein. Each Lender may, at its
option, make any Loan available to the Borrower or a Designated Borrower by
causing any foreign or domestic branch or Affiliate of such Lender to make such
Loan; provided, that, any exercise of such option shall not affect the
obligation of the Borrower or such Designated Borrower to repay such Loan in
accordance with the terms and subject to the conditions of this Agreement, and
such Affiliate shall be treated as a Lender for purposes of this Agreement.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
or a Designated Borrower’s notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than 12:00 noon New York City time (i) three Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans; and (ii) on the requested date of any Borrowing of ABR
Loans or of any conversion of Eurocurrency Rate Loans to ABR Loans; provided,
however, that if the Borrower or a Designated Borrower wishes to request
Eurocurrency Rate Loans having an Interest Period other than one, two, three or
six months in duration as provided in the definition of “Interest Period”, the
applicable notice must be received by the Administrative Agent not later than
12:00 noon New York City time four Business Days prior to the requested date of
such Borrowing, conversion or continuation, whereupon the Administrative Agent
shall give prompt notice to the Lenders of such request and determine whether
the requested Interest Period is available to all of them. Not later than 12:00
noon New York City time, three Business Days before the requested date of such
Borrowing, conversion or continuation, the Administrative Agent shall notify the
Borrower or the applicable Designated Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders. Each telephonic notice by the Borrower or a Designated Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower or such Designated Borrower.
Each Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof, or if the remaining amount available under the Commitments is
less than $5,000,000, in multiples of $1,000,000. Each Borrowing of or
conversion to ABR Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof, or if the remaining amount available
under the Aggregate Commitments is less than $5,000,000, in multiples of
$1,000,000. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower or the applicable Designated Borrower is
requesting a Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to

 

24



--------------------------------------------------------------------------------

be borrowed or to which existing Loans are to be converted and (v) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower or the applicable Designated Borrower fails to specify a Type of Loan
in a Committed Loan Notice or if the Borrower or such Designated Borrower fails
to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to a Eurocurrency Rate Loan with
an Interest Period of one month. Any such automatic conversion to Eurocurrency
Rate Loans with an Interest Period of one month shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurocurrency Rate Loans. If the Borrower or a Designated Borrower requests a
Borrowing of, conversion to, or continuation of Eurocurrency Rate Loans in any
such Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower or the applicable Designated Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Eurocurrency Rate Loans with an Interest Period of one month
described in the preceding subsection. In the case of a Borrowing, each Lender
shall make the amount of its Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
2:00 p.m. New York City time on the Business Day specified in the applicable
Committed Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 4.02 (and, if such Borrowing is on the Closing Date, Section 4.01),
the Administrative Agent shall make all funds so received available to the
Borrower or the applicable Designated Borrower either by (i) crediting the
account of the Borrower or such Designated Borrower, as applicable, on the books
of the Administrative Agent with the amount of such funds or (ii) wire transfer
of such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower or such
Designated Borrower.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. If an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, notifies
the Borrower or any Designated Borrower, as applicable, then, so long as an
Event of Default is continuing no outstanding Loan may be converted to or
continued as a Eurocurrency Rate Loan.

(d) The Administrative Agent shall promptly notify the Borrower or the
applicable Designated Borrower and the Lenders of the interest rate applicable
to any Interest Period for Eurocurrency Rate Loans upon determination of such
interest rate. At any time that ABR Loans are outstanding, the Administrative
Agent shall notify the Borrower or the applicable Designated Borrower and the
Lenders of any change in the Prime Rate used in determining the ABR promptly
following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than 10 Interest Periods in effect with respect to the Loans.

 

25



--------------------------------------------------------------------------------

2.03 Prepayments.

(a) The Borrower or a Designated Borrower, upon notice to the Administrative
Agent, at any time or from time to time may voluntarily prepay Loans in whole or
in part without premium or penalty; provided that (i) such notice must be
received by the Administrative Agent not later than 12:00 noon Pacific Time
(A) three Business Days prior to any date of prepayment of Eurocurrency Rate
Loans and (B) on the date of prepayment of ABR Loans; (ii) any prepayment of
Eurocurrency Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (iii) any prepayment of ABR Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurocurrency Rate
Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Borrower or a Designated Borrower,
the Borrower or such Designated Borrower, as applicable, shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein; provided that a notice of prepayment
delivered by the Borrower or a Designated Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or any other
transaction, in which case such notice may be revoked by the Borrower or such
Designated Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.

(b) Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, and shall be subject to Section 3.05.
Each such prepayment shall be applied to the Loans of the Lenders in accordance
with their respective Applicable Percentages.

2.04 Termination or Reduction of Commitments. The Borrower may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, or from time to
time permanently reduce the Aggregate Commitments; provided that (a) any such
notice shall be received by the Administrative Agent not later than 12:00 noon
Pacific Time three Business Days prior to the date of termination or reduction,
and (b) any such partial reduction shall be in an aggregate amount of $5,000,000
or any whole multiple of $1,000,000 in excess thereof. Notwithstanding anything
to the contrary contained herein, a notice of termination of the Aggregate
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities or any other transaction, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Commitments. Any reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to its Applicable Percentage. All interest
and fees accrued until the effective date of any termination of the Aggregate
Commitments shall be paid on the effective date of such termination. Each
reduction of the Aggregate Commitments shall be made ratably among the Lenders
in accordance with their respective Commitments.

 

26



--------------------------------------------------------------------------------

2.05 Repayment of Loans. Each of the Borrower and the Designated Borrowers shall
repay to the Lenders on the Maturity Date the aggregate principal amount of
Loans outstanding to it on such date.

2.06 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; and (ii) each ABR Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the ABR plus the Applicable Rate.

(b) If any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such overdue amount shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

(i) If any amount (other than principal of any Loan) payable by the Borrower or
a Designated Borrower under any Loan Document is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
overdue amount shall thereafter bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(ii) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.07 Fees.

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent, for the
account of each Lender (other than any Defaulting Lender) in accordance with its
Applicable Percentage, a commitment fee (the “Commitment Fee”), which shall
accrue at the Applicable Rate times the actual daily amount by which the
Aggregate Commitments exceed the Total Outstandings. The Commitment Fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article IV is not met. The Commitment Fee
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and ending on the last day of the Availability
Period. The Commitment Fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

 

27



--------------------------------------------------------------------------------

(b) Other Fees.

(i) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

(c) Fees Generally. All fees payable hereunder shall be paid on the dates due,
in U.S. Dollars, in immediately available funds, to the Administrative Agent for
distribution, in the case of Commitment Fees, to the Lenders. Fees paid shall
not be refundable under any circumstances.

2.08 Computation of Interest and Fees. All computations of interest for ABR
Loans when the ABR is determined by reference to the Prime Rate shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed (including the first day but excluding the last day). All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (including the first day but excluding the last day)
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is repaid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.10(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error. Any change in the interest
rate on a Loan resulting from a change in the ABR shall become effective as of
the opening of business on the day on which such change becomes effective. The
Administrative Agent shall promptly notify the Borrower or the applicable
Designated Borrower, as applicable, and the relevant Lenders of the effective
date and the amount of each such change in interest rate.

2.09 Evidence of Debt. The Loans made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Loans made by the Lenders to the Borrower and any
Designated Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of any of the Borrower or a Designated Borrower hereunder to pay
any amount owing by it with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, each of the Borrower and any Designated Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

 

28



--------------------------------------------------------------------------------

2.10 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower or a Designated Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower and any Designated Borrower hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the Administrative Agent’s Office and in immediately
available funds not later than 2:00 p.m. New York City time on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage (or other applicable share as provided herein,
including, in the case of prepayments of and interest on commitments, if the
outstanding Loans are not ratable in proportion to the Applicable Percentages,
to each Lender ratably based on the amount owed to it) with respect to payments
received in respect of the Commitments. All payments received by the
Administrative Agent after 2:00 p.m. New York City time shall, solely for the
purpose of calculating interest and fees hereunder, be deemed received on the
next Business Day and any applicable interest or fee shall continue to accrue.
If any payment to be made by the Borrower or a Designated Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be. All payments hereunder and under
each other Loan Document shall be made in U.S. Dollars.

(b) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of ABR Loans, prior to 2:00 p.m. New York City time on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of ABR Loans, that such Lender has
made such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to the
Borrower or the applicable Designated Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower or the applicable Designated Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower or such
Designated Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of a payment to be made by such Lender, the rate
determined by the Administrative Agent in accordance with banking industry rules
and conventions on interbank compensation, plus any administrative, processing
or similar fees customarily charged by the Administrative Agent in connection
with the foregoing, and (ii) in the case of a payment to be made by the Borrower
or such Designated Borrower, the interest rate applicable to the applicable Loan
or, if such payment is in U.S. Dollars, ABR Loans. If the Borrower or such
Designated Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall

 

29



--------------------------------------------------------------------------------

promptly remit to the Borrower or such Designated Borrower the amount of such
interest paid by it for such period. If such Lender pays its share of the
applicable Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan included in such Borrowing. Any payment by the
Borrower or such Designated Borrower shall be without prejudice to any claim the
Borrower or such Designated Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

(c) Payments by the Borrower or any Designated Borrower; Presumptions by
Administrative Agent. Unless the Administrative Agent shall have received notice
from the Borrower or the applicable Designated Borrower prior to the date on
which any payment is due to the Administrative Agent for the account of the
Lenders hereunder that the Borrower or such Designated Borrower will not make
such payment, the Administrative Agent may assume that the Borrower or such
Designated Borrower has made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute to the Lenders the amount
due. In such event, if the Borrower or such Designated Borrower has not in fact
made such payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules and conventions on interbank compensation. Any
payment by any Lender pursuant to this clause (c) shall be without prejudice to
any claim such Lender or the Administrative Agent may have against the Borrower
or the applicable Designated Borrower for having failed to make such payment to
the Administrative Agent.

A notice of the Administrative Agent to any Lender or the Borrower or any
Designated Borrower with respect to any amount owing under this subsection
(c) shall be conclusive, absent manifest error.

(d) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower or the applicable Designated Borrower by the
Administrative Agent because the conditions to the applicable Borrowings set
forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender within one Business Day, without
interest.

(e) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Loan or to make any payment under
Section 11.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 11.04(c).

(f) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

30



--------------------------------------------------------------------------------

2.11 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it resulting in such Lender
receiving payment of a proportion of the aggregate amount of such Loans and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that: (i) if any such participations or subparticipations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and (ii) the
provisions of this Section shall not be construed to apply to (x) any payment
made by any Loan Party pursuant to and in accordance with the express terms of
this Agreement or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against each of the Borrower and the Designated
Borrowers rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower or such
Designated Borrower in the amount of such participation.

2.12 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.07(a); and

(b) the Commitment and Outstanding Amount of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 11.01); provided that this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of such Lender or each Lender directly
affected thereby.

In the event that the Administrative Agent and the Borrower agree that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then on such date such Lender shall purchase at par such
of the Loans of the other Lenders as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Applicable Percentage.

 

31



--------------------------------------------------------------------------------

2.13 Judgment Currency. If, for the purposes of obtaining judgment in any court,
it is necessary to convert a sum due from the Borrower or any Designated
Borrower hereunder in the currency expressed to be payable herein (the
“specified currency”) into another currency, the parties hereto agree, to the
fullest extent that they may effectively do so, that the rate of exchange used
shall be that at which the Administrative Agent could, in accordance with normal
banking procedures applicable to arm’s length transactions, purchase the
specified currency with such other currency at the Administrative Agent’s main
New York City office on the Business Day immediately preceding that on which
final, non-appealable judgment is given. The obligations of the Borrower or the
applicable Designated Borrower in respect of any sum due to any Credit Party
hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by such Credit Party of any sum adjudged to be so due in such
other currency such Credit Party may in accordance with normal, reasonable
banking procedures purchase the specified currency with such other currency. If
the amount of the specified currency so purchased is less than the sum
originally due to such Credit Party in the specified currency, the Borrower or
the applicable Designated Borrower agrees, to the fullest extent that it may
effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Credit Party against such loss, and if the amount of
the specified currency so purchased exceeds (a) the sum originally due to any
Credit Party in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.11, such Credit Party agrees to remit such excess
to the Borrower or the applicable Designated Borrower.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any Loan
Party hereunder or under any other Loan Document shall be made free and clear of
and without reduction or withholding for any Taxes, except as required by
applicable law, provided that if any Withholding Agent shall be required by
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) to deduct or withhold any Taxes from such payments, then
(i) the applicable Withholding Agent shall be entitled to make such deduction or
withholding, (ii) the applicable Withholding Agent shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law, and (iii) if such Taxes are Indemnified Taxes or Other
Taxes, an additional amount shall be paid as necessary so that after making all
required deductions or withholdings (including deductions or withholdings
applicable to additional sums payable under this Section) the Administrative
Agent or Lender, as the case may be, receives an amount equal to the sum it
would have received had no such deductions or withholdings been made.

(b) Payment of Other Taxes by any Loan Party. Without limiting the provisions of
subsection (a) above, any Loan Party, as applicable, shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

 

32



--------------------------------------------------------------------------------

(c) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent and each Lender, within 30 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes imposed on any payments
made pursuant to any Loan Document or with respect to any Loan Document
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section ) payable by the
Administrative Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided, that no
Loan Party shall be obligated to make a payment pursuant to this Section 3.01 in
respect of penalties and interest attributable to or included in any Indemnified
Taxes or Other Taxes (and, for the avoidance of doubt, reasonable expenses
arising therefrom or with respect thereto), if (i) such penalties, interest or
expenses are attributable to the failure of the Administrative Agent or the
relevant Lender, as applicable ,to pay amounts paid to the Administrative Agent
or the relevant Lender, as applicable, by any Loan Party (for Indemnified Taxes
or Other Taxes) to the relevant Governmental Authority within 30 calendar days
after receipt of such payment from such Loan Party or (ii) such penalties,
interest or expenses are attributable to the gross negligence or willful
misconduct of the Administrative Agent or the relevant Lender, as applicable. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. Any Loan Party shall have the rights specified
in Section 11.13 in respect of any Lender for whose account any Loan Party makes
any payment under this Section 3.01.

(d) Evidence of Payments. As soon as practicable after any payment of Taxes
pursuant to this Section 3.01 by any Loan Party to a Governmental Authority,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent; provided, that
nothing in this Section 3.01(d) shall require such Loan Party to make available
its tax returns.

(e) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
tax under the law of the jurisdiction in which any Loan Party is resident for
tax purposes, or any treaty to which such jurisdiction is a party, with respect
to payments hereunder or under any other Loan Document shall deliver to such
Loan Party (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law or reasonably requested by such Loan Party or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by any Loan Party, or the Administrative Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by such Loan Party or the Administrative Agent as will enable such
Loan Party or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth below

 

33



--------------------------------------------------------------------------------

(but including documentation set forth in (E) below)) shall not be required if
in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. Without
limiting the generality of the foregoing, in the event that any Loan Party is
resident for tax purposes in the United States, any Foreign Lender shall deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be reasonably requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable: (A) in the case of a Foreign Lender claiming
eligibility for benefits of an income tax treaty to which the United States is a
party (x) with respect to payments of interest under any Loan Document, duly
completed copies of IRS Form W-8BEN or IRS Form W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, duly completed copies of IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty, (B) duly completed copies of IRS Form
W-8ECI, (C) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit E-1 to the effect that such
Foreign Lender is not (I) a “bank” within the meaning of section 881(c)(3)(A) of
the Code, (II) a “10 percent shareholder” of the Borrower or any Designated
Borrower within the meaning of section 881(c)(3)(B) of the Code, or (III) a
“controlled foreign corporation” related to the Borrower or any Designated
Borrower as described in section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) duly completed copies of IRS Form W-8BEN or
W-8BEN-E, (D) to the extent a Foreign Lender is not the beneficial owner, duly
completed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, IRS Form W 8BEN-E, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-4 on behalf of each such direct and indirect partner, and (E) any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in United States Federal withholding tax duly completed together
with such supplementary documentation as may be prescribed by applicable law to
permit any Loan Party to determine the withholding or deduction required to be
made. Each Lender that is a “U.S. person” as defined in Section 7701(a)(30) of
the Code shall deliver to the Borrower and Administrative Agent duly complete
copies of IRS Form W-9. Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall promptly update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.

(ii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time

 

34



--------------------------------------------------------------------------------

or times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for any Loan Party and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (ii), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(f) Treatment of Certain Refunds. If the Administrative Agent or any Lender has
determined, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified by any Loan Party or
with respect to which any Loan Party has paid additional amounts pursuant to
this Section , it shall promptly pay to such Loan Party, as applicable, an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by such Loan Party under this Section with respect
to the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of the Administrative Agent or such
Lender, as the case maybe, and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund), provided, that
such Loan Party, upon the request of the Administrative Agent or such Lender,
agrees to repay the amount paid over to it (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This subsection shall not be construed to require the Administrative Agent or
any Lender to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to any Loan Party or any other Person.

(g) Indemnification by Lenders. Each Lender shall severally indemnify the
Administrative Agent for (i) any Taxes (but, in the case of any Indemnified
Taxes or Other Taxes, only to the extent that the Loan Parties have not already
indemnified the Administrative Agent for such Indemnified Taxes or Other Taxes
and without limiting the obligation of the Loan Parties to do so) attributable
to such Lender that are paid or payable by the Administrative Agent in
connection with any Loan Document and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority and (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register. The
indemnity under this Section 3.01(g) shall be paid within 10 days after the
Administrative Agent delivers to the applicable Lender a certificate stating the
amount of Taxes so paid or payable by the Administrative Agent. Such certificate
shall be conclusive of the amount so paid or payable absent manifest error. Each
Lender hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph.

3.02 Illegality. If any Lender reasonably determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans, or to determine or charge interest rates based upon the
same, or any Governmental Authority has

 

35



--------------------------------------------------------------------------------

imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, U.S. Dollars in the London interbank market, then,
on notice thereof by such Lender to the Borrower through the Administrative
Agent, any obligation of such Lender to make or continue Eurocurrency Rate Loans
or to convert ABR Loans to Eurocurrency Rate Loans shall be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrower and each applicable Designated Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all affected Eurocurrency Rate Loans of such Lender to it to ABR Loans
either on the last day of the Interest Period, therefor, if such Lender may
lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted. The
Borrower shall have the rights in respect of any such Lender specified in
Section 11.13.

3.03 Inability to Determine Rates.

(a) If, prior to the commencement of any Interest Period for a Eurocurrency Rate
Loan, (i) the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that deposits in U.S. Dollars are
not being offered to banks in the London interbank eurocurrency market for the
applicable amount and Interest Period of such Eurocurrency Rate Loan, (ii) the
Administrative Agent determines (which determination shall be conclusive and
binding absent manifest error) that adequate and reasonable means (including,
without limitation, by means of an Interpolated Rate or because the Eurocurrency
Screen Rate is not available or published on a current basis) do not exist for
determining the Eurocurrency Rate for any requested Interest Period with respect
to a proposed Eurocurrency Rate Loan or (iii) the Administrative Agent is
advised by the Required Lenders that the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower, each Designated
Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Borrower and any applicable Designated Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans or, failing that, any such Loans will be deemed to have
converted such request into a request for a Borrowing of ABR Loans in the amount
specified therein.

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but either
(w) the supervisor for the administrator of the Euorcurrency Screen Rate has
made a public statement that the administrator of the Eurocurrency Screen Rate
is insolvent (and there is no successor administrator that will continue
publication of the Eurocurrency Screen Rate), (x) the administrator of the
Eurocurrency Screen Rate has made a public statement identifying a specific date
after which the Eurocurrency Screen Rate will permanently or indefinitely cease
to be published by it (and there is no successor administrator that will
continue publication of the Eurocurrency Screen Rate), (y) the supervisor for
the

 

36



--------------------------------------------------------------------------------

administrator of the Eurocurrency Screen Rate has made a public statement
identifying a specific date after which the Eurocurrency Screen Rate will
permanently or indefinitely cease to be published or (z) a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the Eurocurrency Screen Rate
may no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the Eurocurrency Rate that gives due consideration to the
then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable (but for the
avoidance of doubt, such related changes shall not include a reduction of the
Applicable Rate); provided, that if such alternate rate of interest as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement. Notwithstanding anything to the contrary in
Section 11.01, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five Business Days of the date such
amendment is provided to the Lenders, a written notice from the Required
Lenders, stating that such Required Lenders object to such amendment. Until an
alternate rate of interest shall be determined in accordance with this
Section 3.03(b) (but, in the case of the circumstances described in clause
(ii) of the first sentence of this Section 3.03(b), only to the extent the
Eurocurrency Screen Rate for the applicable Interest Period is not available or
published at such time on a current basis), (x) any Committed Loan Notice that
requests the conversion of any Loan to, or continuation of any Loan as, a
Eurocurrency Rate Loan shall be ineffective and (y) if any Committed Loan Notice
requests a Eurocurrency Rate Loan, such Loan shall be made as an ABR Loan.

3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall (i) impose, modify or
deem applicable any reserve, special deposit, compulsory loan, insurance charge
or similar requirement against assets of, deposits with or for the account of,
or credit extended or participated in by, any Lender (except any reserve
requirement contemplated by Section 3.04(e)); (ii) subject the Administrative
Agent or any Lender to any Tax of any kind whatsoever with respect to this
Agreement or any Eurocurrency Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 3.01 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender); or (iii) impose
on any Lender or the London interbank market any other condition, cost or
expense affecting this Agreement or Eurocurrency Rate Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender accompanied by a
certificate required by subsection (c) below, the Borrower or the applicable
Designated Borrower, as applicable, will pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered; provided, that any such amount or amounts shall
not be duplicative of any amounts to the extent otherwise paid by the Borrower
or any Designated Borrower under any other provision of this Agreement. The
Borrower and each applicable Designated Borrower shall have the rights specified
in Section 11.13 in respect of any Lender for whose account the Borrower or such
Designated Borrower makes any payment under this Section 3.04.

 

37



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, such
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy or liquidity), then from time to time, upon the request of
such Lender accompanied by a certificate required by subsection (c) below, the
Borrower or such applicable Designated Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth in
reasonable detail the amount or amounts necessary to compensate such Lender or
its holding company, as the case may be, as specified in subsection (a) or (b)
of this Section 3.04 and delivered to the Borrower or the applicable Designated
Borrower shall be conclusive absent manifest error. Such Lender shall also
certify that it is generally charging such costs to similarly situated customers
of the applicable Lender under agreements having provisions similar to this
Section 3.04 after consideration of such factors as such Lender then reasonably
determines to be relevant, which determination shall be made in good faith (and
not on an arbitrary or capricious basis). The Borrower or the applicable
Designated Borrower, as applicable shall pay such Lender the amount shown as due
on any such certificate within 30 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s right to demand such compensation,
provided, that neither the Borrower nor any Designated Borrower shall be
required to compensate a Lender pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than 180
days prior to the date that such Lender notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof).

(e) Reserves on Eurocurrency Rate Loans. Each of the Borrower and any applicable
Designated Borrower shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurocurrency Rate Loan made to it equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive), which shall be due and payable
on each date on which interest is payable on such Loan; provided, the Borrower
or such Designated Borrower shall have received at least 10 days’ prior notice
(with a copy to the Administrative Agent) of such additional interest from such
Lender. If a Lender fails to give notice 10 days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable 10 days from
receipt of such notice.

 

38



--------------------------------------------------------------------------------

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, each of the Borrower and any applicable
Designated Borrower shall, within 30 days following request of such Lender
(accompanied by a certificate described below), compensate such Lender for and
hold such Lender harmless from any loss, cost or expense (excluding lost
profits) incurred by it as a result of: (a) any continuation, conversion,
payment or prepayment of any Loan made to it other than an ABR Loan on a day
other than the last day of the Interest Period for such Loan (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise); (b) any failure
by it (for a reason other than the failure of such Lender to make a Loan) to
prepay, borrow, continue or convert any Loan other than an ABR Loan on the date
or in the amount notified by it; or (c) any assignment of a Eurocurrency Rate
Loan on a day other than the last day of the Interest Period therefor as a
result of a request by it pursuant to Section 11.13. For purposes of calculating
amounts payable by the Borrower or any Designated Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other Borrowing in the London interbank eurocurrency market for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded. A certificate of any Lender setting forth in
reasonable detail any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower. The Borrower or the
applicable Designated Borrower shall pay such Lender the amount shown as due on
any such certificate within 30 days after receipt thereof. Neither the Borrower
nor any Designated Borrower shall be required to compensate a Lender pursuant to
this Section for any loss, cost or expense incurred more than 180 days prior to
the date that such Lender notifies the Borrower of such loss, cost and expense
and of such Lender’s intention to claim compensation therefor.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower or a Designated Borrower is
required to pay (or will be required to pay) any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04 as the case
may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower and each Designated Borrower hereby
agree to pay all reasonable and documented costs and expenses incurred by any
Lender in connection with any such designation or assignment within 30 days
following request of such Lender.

 

39



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower or a Designated Borrower is required to pay (or
will be required to pay) any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, the Borrower
may replace such Lender in accordance with Section 11.13.

3.07 Survival. Each Loan Party’s obligations under this Article III shall
survive the termination of this Agreement, the termination of the Commitments
and repayment of all other Obligations hereunder.

ARTICLE IV.

CONDITIONS PRECEDENT

4.01 Conditions of Closing. The obligation of each Lender to make its Loans on
the Closing Date (if applicable) shall not become effective, and the Closing
Date shall not occur, until the date on which each of the following conditions
is satisfied:

(a) The Administrative Agent’s receipt of the following:

(i) either (i) a counterpart of this Agreement signed on behalf of each party
hereto or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy or other electronic transmission of a signed signature page
of this Agreement) that such party has signed a counterpart of this Agreement:

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note
at least two Business Days prior to the Closing Date;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Borrower as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly incorporated, and that
the Borrower is validly existing and in good standing in the State of Delaware;

(v) a favorable written opinion of Skadden, Arps, Slate Meagher & Flom LLP,
counsel to the Borrower, addressed to the Administrative Agent and each Lender
and dated as of the Closing Date, covering such matters relating to the
Borrower, this Agreement or other matters incident to the transactions
contemplated by this Agreement as the Administrative Agent may reasonably
require;

(vi) a certificate signed by a Responsible Officer of the Borrower (on behalf of
the Borrower) certifying that the conditions specified in Sections 4.02(a) and
(b) have been satisfied; and

 

40



--------------------------------------------------------------------------------

(vii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent or the Required Lenders reasonably may require.

(b) (i) The Administrative Agent and the Lenders shall have received, at least
five Business Days prior to the Closing Date, all documentation and other
information as is reasonably requested by the Administrative Agent or the
Lenders about the Borrower and required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act and (ii) to the extent the Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, at least five
Business Days prior to the Closing Date, any Lender that has requested
Beneficial Ownership Certifications in relation to the Borrower shall have
received such Beneficial Ownership Certifications.

(c) The Administrative Agent shall have received all fees and other amounts due
and payable by the Borrower in connection with this Agreement on or prior to the
Closing Date, including, to the extent invoiced at least two Business Days prior
to the Closing Date, reimbursement or payment of all out of pocket expenses
required to be reimbursed or paid by the Borrower hereunder.

(d) The Existing Credit and Guarantee Agreement shall have been terminated and
all amounts thereunder have been paid in full, in each case substantially
concurrently with the Closing Date.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement (and each such Lender’s Affiliates,
successors and/or assigns) shall be deemed to (i) have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto and
(ii) have waived the notice requirement for termination of the commitments under
the Existing Credit and Guarantee Agreement as set forth in section 2.04 of the
Existing Credit and Guarantee Agreement.

4.02 Conditions to all Borrowings. The obligation of each Lender to make a Loan
on the occasion of any Borrowing is subject to the satisfaction of the following
conditions precedent:

(a) The representations and warranties of the Borrower contained in Article V
(other than the representations and warranties contained in Sections 5.05(c),
5.06 and 5.12 for all Borrowings other than any Borrowing occurring on the
Closing Date or a Designated Borrower Closing Date) that are qualified by
materiality shall be true and correct on and as of the date of such Borrowing,
and the representations and warranties (other than the representations and
warranties contained in Sections 5.05(c), 5.06 and 5.12 for all Borrowings other
than any Borrowing occurring on the Closing Date or a Designated Borrower
Closing Date) that are not qualified by materiality shall be true and correct in
all material respects on and as of the date of such Borrowing, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such

 

41



--------------------------------------------------------------------------------

earlier date (provided, that such materiality qualifier shall not be applicable
to any representation or warranty that already is qualified or modified by
materiality in the text thereof), and except that for purposes of this
Section 4.02, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements delivered pursuant to clauses (a) and (b), respectively, of
Section 6.01.

(b) No Default shall exist, or would result from such proposed Borrowing or from
the application of the proceeds thereof.

(c) The Administrative Agent shall have received a Committed Loan Notice in
accordance with the requirements hereof.

Each Committed Loan Notice in respect of a Borrowing submitted by the Borrower
or a Designated Borrower shall be deemed to be a representation and warranty
that the applicable conditions specified in this Section 4.02 have been
satisfied on and as of the date of the applicable Borrowing.

4.03 Conditions to Initial Borrowings by each Designated Borrower. The agreement
of each Lender to make a Loan on the occasion of any Borrowing to any Designated
Borrower hereunder is subject to the satisfaction, prior to or concurrently with
the making of such Loan on the Designated Borrower Closing Date applicable to
such Designated Borrower, of the following conditions precedent:

(a) The conditions set forth in Section 4.01 shall have been satisfied prior to
or concurrently with the conditions set forth in this Section 4.03 (provided
that the conditions set forth in Section 4.01(a) need only to have been
satisfied as of the Closing Date) and the Borrower shall have given the
Administrative Agent (for distribution to the Lenders) at least 15 Business
Days’ prior notice of such Designated Borrower Closing Date with reasonable
details with respect thereto.

(b) The Administrative Agent shall have received a (i) Joinder Agreement
executed and delivered by the Borrower, the applicable Subsidiary and the
Administrative Agent, providing for such Subsidiary to become a Designated
Borrower and (ii) a Note executed by the Designated Borrower in favor of each
Lender requesting a Note at least two Business Days prior to the applicable
Designated Borrower Closing Date.

(c) The Administrative Agent shall have received (i) a certificate of such
Designated Borrower, dated such Designated Borrower Closing Date, substantially
in the form of the certificates delivered by the Borrower on the Closing Date
pursuant to Section 4.01(a)(iii) and (iv), mutatis mutandis with appropriate
insertions and attachments, including corporate or other applicable resolutions,
other corporate or other applicable documents and certificates in respect of
such Designated Borrower substantially equivalent to comparable documents
delivered on the Closing Date and (ii) such other documents with respect to such
Designated Borrower as the Administrative Agent or the Required Lenders shall
reasonably request.

(d) The Administrative Agent shall have received a legal opinion from counsel to
such Designated Borrower (or, where applicable and customary, counsel to the
Administrative Agent) in form and substance reasonably satisfactory to the
Administrative Agent as to relevant matters covered generally in the opinions
previously delivered pursuant to Section 4.01(a)(v) hereof and to such other
matters as are customary for initial extensions of credit to a subsidiary
borrower similar to the applicable Designated Borrower.

 

42



--------------------------------------------------------------------------------

(e) After giving effect to any actions taken as contemplated by the immediately
following sentence and Section 3.01(a), no Protesting Lender (as defined below)
shall be a Lender hereunder and no Notice of Objection (as defined below) shall
be outstanding. Any Lender that has determined in good faith that it would be
subject in making Loans to such Designated Borrower to any withholding Tax or
Other Taxes, any regulatory or legal limitation or restriction applicable
thereto or any other material financial disadvantage arising out of or
attributable to the location or jurisdiction of organization of such Designated
Borrower or the nature of its activities (a “Protesting Lender”) shall so notify
the Borrower and the Administrative Agent in writing (such notice, the “Notice
of Objection”) prior to the Designated Borrower Closing Date, and with respect
to each Protesting Lender that has not withdrawn such Notice of Objection, the
Borrower shall, effective on or before the Designated Borrower Closing Date
replace such Protesting Lender in accordance with Section 11.13.

(f) (i) The Administrative Agent and the Lenders shall have received all
documentation and other information reasonably requested by the Lenders or the
Administrative Agent under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act and (ii) to the
extent any such Designated Borrower qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation, at least five Business Days prior to the
applicable Designated Borrower Closing Date, any Lender that has requested
Beneficial Ownership Certifications in relation to such Designated Borrower
shall have received such Beneficial Ownership Certifications.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Borrower and each Designated Borrower represents and warrants to the
Administrative Agent and the Lenders that:

5.01 Existence, Qualification and Power. The Borrower and each Designated
Borrower (a) is duly incorporated or organized, validly existing and (to the
extent such concept exists in such jurisdiction) in good standing under the Laws
of the jurisdiction of its incorporation or organization and (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to execute, deliver and perform its
obligations under the Loan Documents to which it is a party.

5.02 Authorization; No Contravention. The execution, delivery and performance by
the Borrower and each Designated Borrower of each Loan Document to which such
Person is party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not contravene (a) the terms of any
of the Borrower’s or any Designated Borrower’s Organizational Documents or
(b) any Law or any material contractual restriction binding on or affecting the
Borrower or any Designated Borrower, except, in each case referred to in clause
(b), to the extent such contravention could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

43



--------------------------------------------------------------------------------

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Borrower or any Designated Borrower of this Agreement or any other
Loan Document other than any reports required to be filed by the Borrower with
the SEC pursuant to the Exchange Act or except where the failure to obtain such
approval, consent, exemption or authorization or have such other action, notice
or filing be made could not reasonably be expected to result, individually or in
the aggregate, in a Material Adverse Effect.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by the Borrower
and each Designated Borrower that is a party thereto. This Agreement
constitutes, and each other Loan Document when so delivered will constitute, a
legal, valid and binding obligation of the Borrower and each Designated Borrower
that is a party thereto, enforceable against each such Loan Party that is a
party thereto in accordance with its terms, subject to the effect of applicable
bankruptcy, insolvency, arrangement, moratorium and other similar laws affecting
creditors’ rights generally and to the application of general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law) and an implied covenant of good faith and fair dealing.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein.

(b) The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated June 30, 2019, and the related consolidated statements of
income or operations, Stockholders’ Equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

(c) Since December 31, 2018, subject to the SEC Reports, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower or any Designated Borrower,
threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any of its Subsidiaries or
against any of their properties or revenues that (i) purport to enjoin or
restrain the execution or delivery of this Agreement or any other Loan Document
or (ii) except as disclosed in the SEC Reports, either individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect.

 

44



--------------------------------------------------------------------------------

5.07 Ownership of Property. Each of the Borrower and each Subsidiary has good
record and marketable title in fee simple to, or valid leasehold interests in,
all real property necessary or used in the ordinary conduct of its business,
except for such defects in title, or failures to have such interest, as could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

5.08 Taxes. As of the Closing Date, the Borrower and its Subsidiaries have paid
all Taxes required to be paid and that are, in the aggregate, material to the
Borrower and its Subsidiaries, except: (a) Taxes being contested in good faith
by appropriate proceedings diligently conducted and for which adequate reserves
are being maintained in accordance with GAAP or other applicable foreign
accounting standard (in either case to the extent required thereby); or (b) to
the extent that any failure to pay such Taxes could not reasonably be expected
to result in a Material Adverse Effect.

5.09 ERISA Compliance; Foreign Plans. Except as has not resulted or could not
reasonably be expected to result in a Material Adverse Effect (a) each Plan is
in compliance with all material provisions of ERISA, the Code and other Federal
or state Laws and each Foreign Plan is in compliance with its terms and with all
material provisions of the Laws applicable to such Foreign Plan, (b) there are
no pending or, to the knowledge of the Borrower, threatened claims, actions or
lawsuits, or action by any Governmental Authority, with respect to any Plan or
Foreign Plan and (c) no ERISA Event or Foreign Plan Event has occurred or is
reasonably expected to occur.

5.10 Margin Regulations; Investment Company Act.

(a) No part of the proceeds of any Loans will be used by the Borrower or any
Designated Borrower for any purpose that violates the provisions of Regulations
T, U and X of the FRB.

(b) None of the Borrower or any Designated Borrower is required to be registered
as an “investment company” under the Investment Company Act of 1940.

5.11 Disclosure. No report, financial statement, certificate or other written
information furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender prior to the Closing Date in connection with the
transactions contemplated hereby and the negotiation of this Agreement (in each
case, as modified or supplemented by other information so furnished or by the
SEC Reports) contains any material misstatement of fact, and no such document,
when considered collectively with all other such documents and the SEC Reports,
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading; provided, that with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed by the Borrower to be reasonable at the time furnished
by the Borrower to the Administrative Agent or such Lender (it being understood
that any such projected financial information is subject to significant
uncertainties and contingencies, that no assurance can be given that any
particular projection will be realized and that actual results during the period
or periods covered by any such projected financial information may differ
materially from the projected results).

 

45



--------------------------------------------------------------------------------

5.12 Intellectual Property; Cybersecurity. The Borrower and its Subsidiaries own
or possess the right to use (through express agreement or implied right), all of
the trademarks, service marks, trade names, copyrights, patents, patent rights,
industrial designs, franchises, licenses, domain names, trade secrets, know-how
and other intellectual property rights (collectively, “IP Rights”) that are
required for or used in the operation of their respective businesses, without
conflict with the IP Rights of any other Person, except (a) as specified in the
SEC Reports or (b) where the failure to own or possess the right to use any such
IP Right or where any such conflict would not reasonably be expected to have a
Material Adverse Effect. To the Actual Knowledge of the Borrower and each
Designated Borrower, no slogan, trademark, service mark, trade name or practice
now employed, or now contemplated to be employed by such Loan Party, nor the
conduct of its businesses, infringes upon any IP Rights held by any other
Person, except (i) as specified in the SEC Reports or (ii) where such
infringement would not reasonably be expected to have a Material Adverse Effect.
Except as specified in the SEC Reports, no written claim or litigation regarding
any of the foregoing in this Section 5.12 is pending or, to the knowledge of the
Borrower, threatened in writing, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect. Except as would
not be reasonably be expected to have a Material Adverse Effect, (x) the
Borrower has taken commercially reasonable actions to protect and maintain the
security and continuous operation of its material software and information
technology systems and assets (and the data stored therein) and (y) there have
been no breaches or violations of, or unauthorized accesses to, same, other than
such incidents that were resolved without material cost, liability or the duty
to notify any Person.

5.13 Anti-Corruption Laws and Sanctions. The Borrower and each Designated
Borrower has implemented and maintains in effect policies and procedures
reasonably designed to promote compliance by such Loan Party, its Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and such Loan Party, its
Subsidiaries and their respective directors and officers and, to the knowledge
of such Loan Party, its employees and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower, any Subsidiary or, to the knowledge of the Borrower or any
Designated Borrower, any of their respective directors, officers or employees,
or (b) to the knowledge of the Borrower or any Designated Borrower, any agent of
the Borrower or any Subsidiary that will act in any capacity in connection with
or benefit from the credit facility established hereby, is a Sanctioned Person.
No Borrowing, use of proceeds or other transaction contemplated by this
Agreement will directly or, to the knowledge of the Borrower or any Designated
Borrower, indirectly, violate any Anti-Corruption Law or applicable Sanctions.

5.14 Patriot Act. To the extent applicable, the Borrower and each Designated
Borrower, as applicable and to its knowledge, is in compliance in all material
respects with the Patriot Act, and the Borrower and each Designated Borrower, as
applicable, has provided to the Administrative Agent or any Lender all
information related to each Loan Party (including but not limited to names,
addresses and tax identification numbers (if applicable)) reasonably requested
in writing by the Administrative Agent or such Lender, as applicable, pursuant
to the Beneficial Ownership Regulation.

 

46



--------------------------------------------------------------------------------

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than inchoate indemnity obligations) hereunder shall remain
unpaid or unsatisfied:

6.01 Financial Statements. The Borrower shall deliver to the Administrative
Agent (for distribution to each Lender):

(a) within 90 days after the end of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, Stockholders’ Equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP; audited and
accompanied by a report and opinion of Pricewaterhouse Coopers LLP or other
independent certified public accountant of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any, qualification or exception as to the scope of
such audit (other than any qualification or exception related to (i) an upcoming
maturity date in respect of any Indebtedness or (ii) any potential inability to
satisfy any financial maintenance covenant on a future date in a future period);
and

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, a consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such fiscal quarter, and the related
consolidated statements of income or operations, Stockholders’ Equity and cash
flows for such fiscal quarter and for the portion of the Borrower’s fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, certified by the
chief executive officer, chief financial officer, treasurer, chief accounting
officer or controller of the Borrower as fairly presenting in all material
respects the financial condition, results of operations, Stockholders’ Equity
and cash flows of the Borrower and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes.

6.02 Certificates; Other Information. The Borrower shall deliver to the
Administrative Agent (for distribution to each Lender):

(a) within the applicable times delivery of the financial statements referred to
in Sections 6.01(a) and (b) is required, a duly completed Compliance Certificate
signed by the chief executive officer, chief accounting officer, chief financial
officer, treasurer or controller of the Borrower;

 

47



--------------------------------------------------------------------------------

(b) promptly, such additional information regarding the beneficial ownership or
the business, financial or corporate affairs of the Borrower or any Designated
Borrower, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender (through the Administrative Agent) may from
time to time reasonably request in connection with this Agreement; and

(c) promptly after Moody’s, S&P or Fitch shall have announced a change in the
Index Debt Rating, or if any such rating agency shall cease to have an Index
Debt Rating, written notice of such rating change or cessation.

Notwithstanding the foregoing, the information required to be delivered pursuant
to Section 6.01(a) or (b) shall be deemed to have been delivered on the date on
which such information has been posted on the Internet at www.sec.gov or such
other website previously notified by the Borrower to the Administrative Agent to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent).

6.03 Notices. Promptly after the Borrower’s obtaining Actual Knowledge thereof,
the Borrower shall notify the Administrative Agent:

(a) of the occurrence of any Default;

(b) of any matter, including litigation, that has resulted or could reasonably
be expected to result in a Material Adverse Effect; and

(c) of the occurrence of any ERISA Event or Foreign Plan Event that, when taken
together with all other ERISA Events or Foreign Plan Events that have occurred
or are reasonably expected to occur, has resulted in or could reasonably be
expected to result in a Material Adverse Effect.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower (on behalf of the Borrower) setting forth
details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.

6.04 Payment of Taxes. Except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect, the Borrower shall, and shall cause
each of its Subsidiaries to, pay and discharge as the same shall become due and
payable, all tax liabilities, assessments and governmental charges or levies
upon it or its properties or assets that collectively are material to the
Borrower and its Subsidiaries, taken as a whole, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP or other applicable foreign accounting
standard (in either case to the extent required thereby) are being maintained by
the Borrower or such Subsidiary.

6.05 Preservation of Existence, Etc. The Borrower shall, and shall cause each of
its Significant Subsidiaries to, (i) preserve, renew and maintain in full force
and effect its legal existence, except in a transaction permitted by
Section 7.02, and except (other than with respect to the maintenance of the
existence of each Designated Borrower) that no Subsidiary shall be required to
preserve, renew and maintain its legal existence, if the Borrower or such
Subsidiary shall determine that the loss thereof could not be reasonably
expected to have a Material Adverse

 

48



--------------------------------------------------------------------------------

Effect; (ii) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (iii) take all reasonable action
to maintain the United States registrations (to the extent permitted under
applicable law) of all of its registered and validly issued IP Rights, except to
the extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution, or any of the other
transactions permitted under Section 7.02.

6.06 Maintenance of Properties. The Borrower shall, and shall cause each of its
Subsidiaries to, maintain, preserve and protect all of its material properties
and equipment necessary in the operation of its business in good working order
and condition, ordinary wear and tear excepted, except where the failure to do
so could not reasonably be expected to have a Material Adverse Effect.

6.07 Maintenance of Insurance. Except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect, the Borrower shall
(a) maintain with financially sound and reputable insurance companies insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar
businesses, of such types and in such amounts as are customarily carried under
similar circumstances by such other Persons, and/or (b) retain risk through a
self insurance mechanism or by agreement with an Affiliate or externally
regulated vehicle for funding loss normally provided through insurance coverage
carried by companies engaged in the same or similar businesses and owning
similar properties.

6.08 Compliance with Laws. The Borrower shall, and shall cause each of its
Subsidiaries to, (a) comply in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its business or property, except in such instances in which (i) such requirement
of Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (ii) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect and
(b) maintain in effect and enforce policies and procedures reasonably designed
to promote compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions in all material respects.

6.09 Books and Records. The Borrower shall, and shall cause each of its
Significant Subsidiaries to, maintain proper books of record and account that
permit the preparation of consolidated financial statements of the Borrower
materially in accordance with GAAP.

6.10 Use of Proceeds. The Borrower and any Designated Borrower shall use the
proceeds of the Borrowings for working capital, capital expenditures,
Acquisitions and other purposes not in contravention of any Loan Document.

6.11 Ownership of Designated Borrowers. The Borrower shall own, directly or
indirectly, all of the capital stock or other equity interests (other than
(a) directors’ qualifying shares and (b) nominal shares issued to foreign
nationals to the extent required by applicable Requirements of Law) of each
Designated Borrower.

 

49



--------------------------------------------------------------------------------

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than inchoate indemnity obligations) hereunder shall remain
unpaid or unsatisfied:

7.01 Liens. The Borrower shall not, and shall not permit any of its Subsidiaries
to, create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 7.01 hereto and any
replacements, renewals or extensions thereof; provided, that (i) the property
covered thereby is not changed, and other than with respect to improvements and
accessions to the subject assets and proceeds and products thereof, and (ii) the
amount of the obligations secured or benefited thereby is not increased at the
time of such replacement, renewal or extension except by an amount equal to a
premium or other prepayment penalties and accrued interest paid, and fees and
expenses incurred, in connection with such replacement, renewal or extension;

(c) Liens for taxes, fees, assessments or other governmental charges, levies or
claims not yet due or which are not delinquent beyond any period of grace or
remain payable without penalty or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP or other applicable foreign accounting standard (in either case to the
extent required thereby);

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s, supplier’s or other like Liens arising in the ordinary course of
business;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory or regulatory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

(h) Liens securing capital leases, finance leases, purchase money obligations
and other obligations (other than obligations in respect of Sale Lease-Back
Transactions), the proceeds of which are used to acquire or construct fixed or
capital assets or improvements with respect thereto or any refinancings,
refundings, renewals, amendments or extensions thereof; provided, that the
amount of such obligations is not increased at the time of such refinancing,

 

50



--------------------------------------------------------------------------------

refunding, renewal, amendment or extension except by an amount equal to a
premium or other prepayment penalty and accrued interest paid, and fees and
expenses incurred, in connection with such refinancing, refunding, renewal,
amendment or extension, and provided further that such Liens do not at any time
encumber any property other than the property financed thereby, other than with
respect to improvements and accessions to the subject assets and proceeds and
products thereof;

(i) Liens existing on any real property or other assets prior to the acquisition
thereof by the Borrower or any Subsidiary existing on any such property or asset
of any Person that becomes a Subsidiary, provided that (i) such Lien is not
created solely in contemplation of such acquisition or such Person becoming a
Subsidiary, as the case may be; (ii) such Lien shall not apply to any other
property or assets of the Borrower or any other Subsidiary other than
improvements and accessions to the subject assets and proceeds and products
thereof; and (iii) any such Lien does not by its terms secure any Indebtedness
other than Indebtedness existing immediately prior to the time of such
acquisition or such Person becoming a Subsidiary, as the case may be; and any
replacements, renewals or extensions thereof, provided, that (A) the property
covered thereby is not changed, other than with respect to improvements and
accessions to the subject assets and proceeds thereof, and (B) the amount of the
obligations secured or benefited thereby is not increased at the time of such
replacement, renewal or extension except by an amount equal to a premium or
other prepayment penalty and accrued interest paid, and fees and expenses
incurred, in connection with such replacement, renewal or extension;

(j) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(g);

(k) Liens arising by virtue of any contractual, statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies as to deposit accounts, other funds maintained with a creditor
depository institution, or investment or securities accounts; provided, that
(i) such account is not a dedicated cash collateral account, and (ii) such
account is not intended by the Borrower or any of its Subsidiaries to provide
collateral to the depository institution with respect to otherwise unrelated
obligations of the Borrower or any such Subsidiary to such depository
institution;

(l) Liens arising under repurchase agreements, reverse repurchase agreements,
securities lending and borrowing agreements and similar transactions;

(m) (i) Liens arising under master netting agreements and other Swap Contracts
to hedge exposure to currency and interest rate risks entered into in the
ordinary course of business and not for speculative purposes and (ii) Liens
securing obligations in respect of cash pooling and notional pooling
arrangements and overdraft facilities in the ordinary course of business;

(n) Liens arising from precautionary filings in respect of (i) operating leases
and (ii) credit and cash management programs between third parties and customers
of the Borrower or customers of any Subsidiary of the Borrower under which the
Borrower or such Subsidiary does not have any Indebtedness;

 

51



--------------------------------------------------------------------------------

(o) Liens arising from leases, licenses, subleases or sublicenses, in each case,
granted to others in the ordinary course of business which (i) would not
reasonably be expected to have a Material Adverse Effect and (ii) do not secure
any Indebtedness;

(p) any interest or title of a lessor in the property (and the proceeds,
accession or products thereof) subject to any operating lease, and Liens arising
from Uniform Commercial Code financing statements (or equivalent filings,
registrations or agreements in foreign jurisdictions) relating to true leases or
leases permitted hereunder;

(q) Liens to secure intercompany Indebtedness among the Borrower and its
Subsidiaries and between Subsidiaries of the Borrower, in each case in the
ordinary course of business;

(r) Liens arising in connection with any Securitization; provided, that such
Liens do not encumber any assets other than the receivables or other assets
being financed, the property securing or otherwise relating to such receivables
or other assets, and the proceeds thereof;

(s) Liens solely on deposits, advances, contractual payments, including
implementation allowances or escrows to or with landlords, customers or clients
or in connection with insurance arrangement in the ordinary course of business;

(t) Liens encumbering property or assets under construction (and proceeds or
products thereof) arising from progress or partial payments by a customer of the
Borrower or its Subsidiaries relating to such property or assets;

(u) Liens arising in connection with any Sale Lease-Back Transaction;

(v) other Liens to secure Indebtedness or other obligations (together with Liens
arising in connection with any Sale Lease-Back Transaction permitted by
Section 7.01(u)); provided, that at the time of the creation, incurrence or
assumption of such Indebtedness or other obligation secured by such Liens the
aggregate outstanding principal amount of the Indebtedness and other obligations
secured by such Liens permitted by this subsection (v) together with the
outstanding principal amount of the Indebtedness incurred in reliance on
Section 7.04(l) shall not at such time exceed an amount equal to the greater of
(x) $1,000,000,000 and (y) 15% of Consolidated Net Tangible Assets of the
Borrower; and

(w) Liens (x) on advances of cash or cash equivalents in favor of the seller of
any property to be acquired in an Acquisition or other investment to be applied
against the purchase price and (y) on any cash earnest money deposits, escrow
arrangements or similar arrangements made by the Borrower or any Subsidiary in
connection with any letter of intent or purchase agreement for an Acquisition or
other transaction permitted hereunder.

7.02 Fundamental Changes. The Borrower and each Designated Borrower shall not:
merge, amalgamate, dissolve, liquidate or consolidate with or into another
Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of the assets of the Borrower and its
Subsidiaries (whether now owned or hereafter acquired), taken as a whole, to any
Person (other than the Borrower or any of its Subsidiaries); provided, however,
that, if at the time thereof and immediately after giving effect thereto no
Event of Default shall have

 

52



--------------------------------------------------------------------------------

occurred and be continuing, (a) any Person may merge or amalgamate with or into
or consolidate with the Borrower or a Designated Borrower, if (i) any of the
Borrower or a Designated Borrower is the surviving Person or (ii) the Borrower
or the applicable Designated Borrower, as the case may be, is not the surviving
Person, (x) all Obligations of the Borrower, or the applicable Designated
Borrower, as the case may be, shall have been assumed by the surviving Person by
operation of Law or through assumption documents satisfactory to the
Administrative Agent, (y) the surviving Person shall be organized under the laws
of any jurisdiction within the United States and (z) the Borrower or the
applicable Designated Borrower, as the case may be, provide any documentation
and other information about the surviving Person at least three Business Days
prior to the consummation of such merger, amalgamation or consolidation as shall
have been reasonably requested in writing by any Lender through the
Administrative Agent that such Lender shall have reasonably determined is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations and (b) the Borrower or a Designated
Borrower may (i) merge into any of its Subsidiaries for the purpose of effecting
a change in its state of incorporation (to a state within the United States in
the case of a U.S. Borrower) (if all Obligations shall have been assumed by such
Subsidiary by operation of Law or through assumption documents satisfactory to
the Administrative Agent), and (ii) reincorporate in any other jurisdiction in
the United States, but must in each case promptly notify the Administrative
Agent thereof.

7.03 Use of Proceeds.

(a) The Borrower or any Designated Borrower shall not use the proceeds of any
Borrowing, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose, in each case in violation of, or for a purpose which
violates, or would be inconsistent with, Regulation T, U or X of the FRB.

(b) The Borrower or any Designated Borrower will not request any Borrowing, and
the Borrower or any Designated Borrower shall not use, directly or, to its
knowledge, indirectly, the proceeds of any Borrowing (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person by the Borrower or any
Designated Borrower in violation of any Anti-Corruption Laws or (ii) for the
purpose of directly or, to its knowledge, indirectly, funding, financing or
facilitating any activities, business or transaction by the Borrower or any
Designated Borrower with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activities, businesses or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States, the
United Kingdom or in a European Union member state.

7.04 Subsidiary Indebtedness. The Borrower shall not permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or suffer to
exist any Indebtedness, except:

(a) Indebtedness of the Loan Parties under the Loan Documents;

 

53



--------------------------------------------------------------------------------

(b) Indebtedness existing on the date hereof and listed on Schedule 7.04 hereto,
and any extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof (except to the extent otherwise permitted
hereby);

(c) Indebtedness of any Subsidiary to any other Subsidiary or to the Borrower;

(d) Guarantees by a Subsidiary in respect of any Indebtedness otherwise
permitted hereunder;

(e) Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including finance lease obligations,
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof,
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (except to the extent
otherwise permitted hereby);

(f) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds incurred in the ordinary course of business;

(g) obligations in respect of performance, bid, appeal and surety bonds and
completion guarantees and similar obligations provided by any Subsidiary in the
ordinary course of business;

(h) any bankers’ acceptance, bank guarantees, letter of credit, warehouse
receipt or similar facilities entered into in the ordinary course of business
(including in respect of workers compensation claims, health, disability or
other employee benefits or property, casualty or liability insurance or
self-insurance or other obligations with respect to reimbursement type
obligations regarding workers compensation claims), but not in respect of
Indebtedness;

(i) Indebtedness in respect of netting services, automatic clearinghouse
arrangements, overdraft protections and similar arrangements incurred in the
ordinary course of business;

(j) Indebtedness incurred to finance Acquisitions, provided that the aggregate
principal amount of such Indebtedness outstanding at any time shall not exceed
$750,000,000;

(k) Indebtedness representing deferred compensation to employees incurred in the
ordinary course of business;

(l) other Indebtedness, provided that the aggregate outstanding principal amount
of Indebtedness incurred in reliance on this clause (l), together with the
outstanding principal amount of Indebtedness and other obligations secured by
Liens incurred in reliance on Section 7.01(v), shall not, at the time of
incurrence of such Indebtedness under this clause (l), exceed an amount equal to
the greater of (i) $1,000,000,000 and (ii) 15% of the Consolidated Net Tangible
Assets of the Borrower;

 

54



--------------------------------------------------------------------------------

(m) obligations (contingent or otherwise) of any Subsidiary existing or arising
under any Swap Contract, provided that such obligations are (or were) entered
into by such Subsidiary in the ordinary course of business and not for
speculative purposes;

(n) Indebtedness of any Person that becomes a Subsidiary after the date hereof;
provided that such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary and is not secured by any Liens other than Liens
permitted under Section 7.01 hereof;

(o) Indebtedness incurred in connection with a securitization transaction (a
“Securitization Financing”); provided that any Lien securing such Indebtedness
does not at any time encumber assets other than the receivables or other assets
being financed by such Indebtedness, and any unsecured Guarantee by any
Subsidiary of the obligations of the Securitization Subsidiary under a
Securitization Financing; and

(p) Indebtedness in respect of short-term working capital facilities in an
aggregate principal amount not to exceed $250,000,000 at any time outstanding.

7.05 Financial Covenant. The Borrower shall not permit its Consolidated Leverage
Ratio, as determined as of the end of any fiscal quarter of the Borrower, to
exceed 4.00 to 1.00. Notwithstanding the foregoing (i) at the election of the
Borrower (the notice of which election shall be given to the Administrative
Agent within 30 days after consummating the relevant Qualified Acquisition), the
level set forth above shall be increased to 4.50 to 1.00 in connection with a
Qualified Acquisition for four consecutive fiscal quarters (and no other fiscal
quarters), starting with the fiscal quarter in which such Qualified Acquisition
is consummated (a “Qualified Acquisition Election”); (ii) the Borrower may make
a Qualified Acquisition Election no more than twice during the life of this
Agreement; and (iii) upon the return to a maximum Consolidated Leverage Ratio of
4.00 to 1.00 after any Qualified Acquisition Election, such level must be
maintained for at least two fiscal quarters before the Borrower may elect to
increase such level for a subsequent time pursuant to any subsequent Qualified
Acquisition Election; provided, that the Borrower may, at any time prior to the
immediately succeeding fiscal quarter end, elect to reduce its maximum
Consolidated Leverage Ratio to 4.00 to 1.00 for such fiscal quarter end and each
fiscal quarter end thereafter by delivering an irrevocable written notice of
such election to the Administrative Agent; thereafter, the Borrower may elect to
increase the maximum Consolidated Leverage Ratio on the terms set forth in this
Section 7.05 in connection with a Qualified Acquisition after its Consolidated
Leverage Ratio remains below 4.00 to 1.00 for two consecutive fiscal quarters.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any Designated Borrower fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan, or
(ii) within five Business Days after the same becomes due, any interest on any
Loan, or any fee due hereunder, or any other amount payable hereunder or under
any other Loan Document; or

 

55



--------------------------------------------------------------------------------

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a) or 6.05(i) (solely
with respect to the Parent Borrower’s existence or the existence of any
Designated Borrower to which Loans are outstanding), or Article VII (other than
Section 7.03(b)); or

(c) Other Defaults. The Borrower or any Designated Borrower fails to perform or
observe any other covenant or agreement (not specified in subsection (a) or (b)
above) contained in any Loan Document on its part to be performed or observed
and such failure continues for 30 days after the receipt by the Borrower of
notice from the Administrative Agent thereof; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
Designated Borrower herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect in any material
respect when made or deemed made; or

(e) Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount (“Specified Indebtedness”), after
giving effect to any applicable grace period, if any, specified in the agreement
or instrument relating to such Specified Indebtedness, or (B) fails to observe
or perform any other agreement or condition relating to any Specified
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, after giving effect to any applicable grace period, if any,
specified in the agreement or instrument relating to such Specified
Indebtedness, the effect of which default is to cause, or to permit the holder
or holders of such Specified Indebtedness (or a trustee or agent on behalf of
such holder or holders) to cause, with the giving of notice if required, such
Specified Indebtedness to be demanded or to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Specified Indebtedness to be made,
prior to its stated maturity; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which the Borrower or any
Subsidiary is the Defaulting Party (as defined in such Swap Contract) and the
Swap Termination Value owed by the Borrower or such Subsidiary as a result
thereof is greater than the Threshold Amount, or (B) any Termination Event (as
so defined) under such Swap Contract as to which the Borrower or any Subsidiary
is an Affected Party (as so defined) and (I) the Swap Termination Value owed by
the Borrower or such Subsidiary as a result thereof is greater than the
Threshold Amount, and (II) the Borrower or such Subsidiary shall fail to make
payment thereof within the later to occur of five Business Days after the due
date thereof and the expiration of any grace periods in such Swap Contract
applicable to such payment obligation; or

 

56



--------------------------------------------------------------------------------

(f) Inability to Pay Debts; Insolvency Proceedings, Etc. The Borrower or any
Significant Subsidiary becomes unable, or is presumed or deemed to be unable, or
admits in writing its inability or fails generally to pay its debts as they
become due or the Borrower or any of its Significant Subsidiaries institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or the Borrower or any
Significant Subsidiary applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of the Borrower or such Significant
Subsidiary and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to the
Borrower or such Significant Subsidiary or to all or any material part of its
property is instituted without the consent of the Borrower or such Significant
Subsidiary and continues undismissed or unstayed for 60 calendar days, or an
order for relief is entered in any such proceeding; or

(g) Judgments. There is entered against the Borrower or any Significant
Subsidiary one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not paid or covered by independent third-party insurance
as to which the insurer does not dispute coverage) and the same shall remain
undischarged for a period of 60 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

(h) ERISA. An ERISA Event or Foreign Plan Event shall have occurred that, when
taken together with all other ERISA Events or Foreign Plan Events that have
occurred, has resulted in liability of the Borrower or any Designated Borrower
in an aggregate amount in excess of the Threshold Amount; or

(i) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or the Borrower or any of its Subsidiaries
contests in any manner the validity or enforceability of any Loan Document; or
the Borrower or any Designated Borrower denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document (other than in accordance with
Section 11.18 hereof); or

(j) Change of Control. There occurs any Change of Control; or

(k) Guarantee. The guarantee contained in Article X shall cease, for any reason,
to be in full force and effect or the Borrower shall so assert (other than
(x) as a result of the satisfaction in full of all Obligations or (y) in
accordance with the terms hereof).

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the Commitment of each Lender to make Loans to be terminated,
whereupon such Commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower and each Designated Borrower; or

 

57



--------------------------------------------------------------------------------

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower or any Designated Borrower under
the Bankruptcy Code of the United States, the obligation of each Lender to make
Loans shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable without further act of the Administrative
Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall be applied by
the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or the applicable Designated Borrower or as
otherwise required by Law.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders hereby irrevocably appoints
JPMorgan Chase Bank, N.A. to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article (other than Section 9.06) are solely for the benefit
of the Administrative Agent and the Lenders, and the Borrower shall not have
rights as a third-party beneficiary of any of such provisions.

 

58



--------------------------------------------------------------------------------

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent: (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing; (b) shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided, that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law; and (c) shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.02 and 11.01) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender. The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (A) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (B) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (C) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (D) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (E) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

59



--------------------------------------------------------------------------------

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, with the consent of the Borrower (not to be unreasonably withheld) unless
an Event of Default under Section 8.01(a) or Section 8.01(f) shall have occurred
and be continuing, to appoint a successor, which shall be a Lender with an
office in the United States, or an Affiliate of any such Lender with an office
in the United States. Such successor Administrative Agent shall deliver to the
Borrower duly completed IRS Form W-8, W-9, or other applicable IRS forms. If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 45 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that if the Administrative Agent
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(b) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and

 

60



--------------------------------------------------------------------------------

duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section 9.06). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 11.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

9.07 Non-Reliance on Administrative Agent, the Arrangers and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent, the Arrangers, or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent, the Arrangers or any other Lender or any
of their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement or any other Loan
Document.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Arrangers, Syndication Agents or Documentation Agents listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder. Without limiting
the foregoing, none of such Lenders shall have or be deemed to have a fiduciary
relationship with any Lender. The Lenders are not partners or co-venturers, and
no Lender shall be liable for the acts or omissions of, or (except as otherwise
set forth herein in case of the Administrative Agent) authorized to act for, any
other Lender.

9.09 Posting of Communications.

(a) The Borrower and each Designated Borrower agrees that the Administrative
Agent may, but shall not be obligated to, make any Communications available to
the Lenders by posting the Communications on IntraLinks™, DebtDomain, SyndTrak,
ClearPar or any other electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).

(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Closing Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders and each of the Borrower and the Designated Borrowers
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure, that the Administrative Agent is not
responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Approved Electronic Platform, and that there may be
confidentiality and other risks associated with such distribution. Each of the
Lenders and the Borrower hereby approves distribution of the Communications
through the Approved Electronic Platform and understands and assumes the risks
of such distribution.

 

61



--------------------------------------------------------------------------------

(c) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL ANY PARTY HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY
OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN
TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR
THE APPROVED ELECTRONIC PLATFORM.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender by means of
electronic communications pursuant to this Section, including through an
Approved Electronic Platform.

(d) Each Lender agrees that notice to it (as provided in the next sentence)
specifying that Communications have been posted to the Approved Electronic
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of the Loan Documents. Each Lender agrees (i) to notify the
Administrative Agent in writing (which could be in the form of electronic
communication) from time to time of such Lender’s email address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address.

(e) Each of the Lenders and the Borrower agrees that the Administrative Agent
may, but (except as may be required by applicable law) shall not be obligated
to, store the Communications on the Approved Electronic Platform in accordance
with the Administrative Agent’s generally applicable document retention
procedures and policies.

(f) Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

 

62



--------------------------------------------------------------------------------

9.10 ERISA Matters. (a) Each Lender (x) represents and warrants, as of the date
such Person became a Lender party hereto, to, and (y) covenants, from the date
such Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent, and not, for
the avoidance of doubt, to or for the benefit of any Loan Party, that at least
one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments, or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of the
Administrative Agent, and not, for the avoidance of doubt, to or for the benefit
of any Loan Party, that the Administrative Agent is not a fiduciary with respect
to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).

 

63



--------------------------------------------------------------------------------

ARTICLE X.

GUARANTY

10.01 Guarantee. In order to induce the Administrative Agent and the Lenders to
execute and deliver this Agreement and to make or maintain the Loans, and in
consideration thereof, the Guarantor hereby unconditionally and irrevocably
guarantees, as primary obligor and not merely as surety, to the Administrative
Agent, for the ratable benefit of the Lenders, the prompt and complete payment
and performance by the Designated Borrowers when due (whether at stated
maturity, by acceleration or otherwise) of the Obligations, and the Guarantor
further agrees to pay any and all reasonable expenses (including, without
limitation, all reasonable fees, charges and disbursements of counsel) which may
be paid or incurred by the Administrative Agent or by the Lenders in enforcing,
or obtaining advice of counsel in respect of, any of their rights under the
guarantee contained in this Article X. The guarantee contained in this
Article X, subject to Section 10.05, shall remain in full force and effect until
the Obligations are paid in full and the Commitments are terminated,
notwithstanding that from time to time prior thereto such Designated Borrower
may be free from any Obligations. For the avoidance of doubt and without any
implication to the contrary, the guarantee by the Guarantor and all waivers,
acknowledgments and agreement by the Guarantor contained in this Article X shall
be limited solely to the Obligations of the Designated Borrowers.

The Guarantor agrees that whenever, at any time, or from time to time, it shall
make any payment to the Administrative Agent or any Lender on account of its
liability under this Article X, it will notify the Administrative Agent and such
Lender in writing that such payment is made under the guarantee contained in
this Article X for such purpose. No payment or payments made by any Designated
Borrower or any other Person or received or collected by the Administrative
Agent or any Lender from any Designated Borrower or any other Person by virtue
of any action or proceeding or any setoff or appropriation or application, at
any time or from time to time, in reduction of or in payment of the Obligations
shall be deemed to modify, reduce, release or otherwise affect the liability of
the Guarantor under this Article X which, notwithstanding any such payment or
payments, shall remain liable for the unpaid and outstanding Obligations until,
subject to Section 10.05, the Obligations are paid in full and the Commitments
are terminated.

10.02 No Subrogation. Notwithstanding any payment made by the Guarantor pursuant
to this Article X or any set-off or application of funds of the Guarantor by the
Administrative Agent or any Lender in connection with the guarantee contained in
this Article X, the Guarantor shall not be entitled to be subrogated to any of
the rights of the Administrative Agent or any Lender against any Designated
Borrower or any collateral security or guarantee or right of offset held by the
Administrative Agent or any Lender for the payment of the Obligations, nor shall
the Guarantor seek or be entitled to seek any contribution or reimbursement from
such Designated Borrower in respect of payments made by such Guarantor under
this Article X, until all amounts owing to the Administrative Agent and the
Lenders on account of the Obligations are paid in full and the Commitments are
terminated. If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Obligations shall not have been
paid in full, such amount shall be held by the Guarantor in trust for the
Administrative Agent and the Lenders, segregated from other funds of the
Guarantor, and shall, forthwith upon receipt by the Guarantor, be turned over to
the Administrative Agent in the exact form received by the

 

64



--------------------------------------------------------------------------------

Guarantor (duly indorsed by the Guarantor to the Administrative Agent, if
required), to be applied against the Obligations, whether matured or unmatured,
in such order as the Administrative Agent may determine. The provisions of this
Section 10.02 shall survive the term of the guarantee contained in this
Article X and the payment in full of the Obligations and the termination of the
Commitments and this Agreement.

10.03 Amendments, etc. with respect to the Obligations. The Guarantor shall
remain obligated under this Article X notwithstanding that, without any
reservation of rights against the Guarantor, and without notice to or further
assent by the Guarantor, any demand for payment of or reduction in the principal
amount of any of the Obligations made by the Administrative Agent or any Lender
may be rescinded by the Administrative Agent or such Lender, and any of the
Obligations continued, and the Obligations, or the liability of any other party
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any Lender, and this
Agreement and any other documents executed and delivered in connection herewith
may be amended, modified, supplemented or terminated, in whole or in part, as
the Lenders (or the Required Lenders, as the case may be) may deem advisable
from time to time, and any collateral security, guarantee or right of offset at
any time held by the Administrative Agent or any Lender for the payment of the
Obligations may be sold, exchanged, waived, surrendered or released. Neither the
Administrative Agent nor any Lender shall have any obligation to protect,
secure, perfect or insure any lien at any time held by it as security for the
Obligations or for the guarantee contained in this Article X or any property
subject thereto.

10.04 Guarantee Absolute and Unconditional. The Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by the Administrative Agent or any Lender
upon the guarantee contained in this Article X or acceptance of the guarantee
contained in this Article X; the Obligations shall conclusively be deemed to
have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon the guarantee contained in this Article X; and all
dealings between any Designated Borrower or the Guarantor, on the one hand, and
the Administrative Agent and the Lenders, on the other, shall likewise be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Article X. Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Guarantor or any Designated Borrower with respect to the
Obligations. To the full extent permitted by law, the guarantee contained in
this Article X shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of
this Agreement, any of the Obligations or any collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by the Administrative Agent or any Lender, (b) the legality under
applicable Laws of repayment by any Designated Borrower of the Obligations or
the adoption of any requirement of law purporting to render any Obligations null
and void, (c) any defense, setoff or counterclaim (other than a defense of
payment or performance by a Designated Borrower) which may at any time be
available to or be asserted by the Guarantor against the Administrative Agent or
any Lender, (d) any change in ownership of any Designated Borrower, any merger
or consolidation of any Designated Borrower into another Person or any loss of
any Designated Borrower’s separate legal identity or existence, or (e) any other
circumstance whatsoever (with or without notice to or

 

65



--------------------------------------------------------------------------------

knowledge of any Designated Borrower or the Guarantor) which constitutes, or
might be construed to constitute, an equitable or legal discharge of any
Obligations, or of the Guarantor under the guarantee contained in this Article X
in bankruptcy or in any other instance. When the Administrative Agent or any
Lender is pursuing its rights and remedies under this Article X against the
Guarantor, the Administrative Agent or any Lender may, but shall be under no
obligation to, pursue such rights and remedies as it may have against any
Designated Borrower or any other Person or against any collateral security or
guarantee for the Obligations or any right of offset with respect thereto, and
any failure by the Administrative Agent or any Lender to pursue such other
rights or remedies or to collect any payments from any Designated Borrower or
any such other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of any
Designated Borrower or any such other Person or of any such collateral security,
guarantee or right of offset, shall not relieve the Borrower of any liability
under this Article X and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Administrative
Agent and the Lenders against the Guarantor.

10.05 Reinstatement. The guarantee contained in this Article X shall continue to
be effective, or be automatically reinstated without further action, as the case
may be, if at any time payment, or any part thereof, of any of the Obligations
is rescinded or must otherwise be restored or returned by the Administrative
Agent or any Lender upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of such Designated Borrower or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, such Designated Borrower or any substantial part of its property,
or otherwise, all as though such payments had not been made.

10.06 Payments. The Guarantor hereby agrees that any payments in respect of the
Obligations pursuant to this Article X will be paid to the Administrative Agent
without setoff or counterclaim in U.S. Dollars, at the office of the
Administrative Agent specified in Section 11.02.

10.07 Independent Obligations. The obligations of the Guarantor under the
guarantee contained in Article X are independent of the obligations of the
Borrower, in its capacity as such, or any Designated Borrower, and a separate
action or actions may be brought and prosecuted against the Guarantor whether or
not the Borrower, in its capacity as such, or such Designated Borrower is joined
in any such action or actions. The Guarantor waives, to the full extent
permitted by law, the benefit of any statute of limitations affecting its
liability hereunder or the enforcement thereof. Any payment by the Borrower or a
Designated Borrower or other circumstance which operates to toll any statute of
limitations as to the Borrower or such Designated Borrower shall operate to toll
the statute of limitations as to such Guarantor.

ARTICLE XI.

MISCELLANEOUS

11.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any Designated Borrower therefrom, shall be effective unless in writing signed
by the Required Lenders, the Borrower and each Designated Borrower, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

(a) waive any condition set forth in (i) Section 4.01(a) or Section 4.03 without
the written consent of each Lender;

 

66



--------------------------------------------------------------------------------

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

(d) subject to Section 3.03, reduce the principal of, or the rate of interest
specified herein on, any Loan, or any fees or other amounts payable hereunder or
under any other Loan Document, without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower or any Designated Borrower to pay
interest at the Default Rate or change the manner of computation of any
financial ratio (including any change in any applicable defined term) used in
determining the Applicable Rate that would result in a reduction of any interest
rate on any Loan or any fee payable hereunder;

(e) change Section 2.10(a), Section 2.11 or Section 8.03 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender directly affected thereby;

(f) release the guaranty contained in Article X without the written consent of
each Lender (other than with respect to any Designated Borrower upon termination
of such Subsidiary’s designation as a Designated Borrower in accordance with
Section 11.18); or

(g) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
(or, subject to the penultimate sentence of this Section 11.01, the Lenders of
any class) required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender directly affected thereby; and, provided, further, that
no such amendment, waiver or consent shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent under this Agreement without the
prior written consent of the Administrative Agent in addition to the Lenders
required above. Without limiting the generality of the foregoing, the making of
a Loan shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time. Notwithstanding anything to the contrary herein, (i) any
waiver, amendment or modification of this Agreement that by its terms affects
the rights or duties under this Agreement of Lenders holding Loans of a
particular class (but not the Lenders holding Loans of any other class) or
Commitments may be effected by an agreement or

 

67



--------------------------------------------------------------------------------

agreements in writing entered into by the Borrower, each Designated Borrower and
the requisite percentage in interest of the affected Lenders that would be
required to consent thereto under this Section 11.01 if such Lenders were the
only Lenders hereunder at such time, and (ii) no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent under this
Agreement, except that (x) the Commitment of such Lender may not be increased or
extended without the consent of such Lender and (y) the principal amount of, or
interest or fees payable on, Loans may not be reduced or excused or the
scheduled date of payment may not be postponed as to such Defaulting Lender
without such Defaulting Lender’s consent.

Furthermore, notwithstanding the foregoing, the Administrative Agent, with the
consent of the Borrower, may amend, modify or supplement any Loan Document
without the consent of any Lender or the Required Lenders in order to correct,
amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document; provided that
the Administrative Agent shall post such amendment to the lenders (which may be
posted to the Approved Electronic Platform) reasonably promptly after the
effectiveness thereof.

11.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows: (i) if
to any Loan Party or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 11.02 or in the Joinder Agreement applicable thereto; provided, that
any Loan Party shall be notified by electronic mail of any notice sent by
telecopier; and (ii) if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire. Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by telecopier shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next business day
for the recipient). Notices delivered through electronic communications to the
extent provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided, that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent and each Loan Party may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it (or in the case
of any Loan Party, the Borrower); provided, that approval of such procedures may
be limited to particular notices or communications.

 

68



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided, that if such notice or other communication
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, Etc. Each Loan Party may change its address, telecopier
or telephone number or email address for notices and other communications
hereunder by notice to the Administrative Agent. The Administrative Agent may
change its address, telecopier or telephone number or email address for notices
and other communications hereunder by notice to the other parties hereto. Each
other Lender may change its address, telecopier or telephone number for notices
and other communications hereunder by notice to the Borrower and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.

(d) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices) purportedly given by or on behalf of the
Borrower or any Designated Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Borrower and each
Designated Borrower shall indemnify the Administrative Agent, each Lender and
the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower or such applicable Designated
Borrower; provided, that such indemnity shall not be available as to any
Indemnitee (as defined in Section 11.04(b)) to the extent that such losses,
costs, expenses and liabilities result from the gross negligence or willful
misconduct of such Indemnitee. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

(e) Deemed Notices to Designated Borrowers. Any notice given under this
Section 11.02 to the Borrower shall also be deemed notice to any Designated
Borrower and the Borrower shall be entitled to give any notice under this
Section 11.02 on behalf of any Designated Borrower.

 

69



--------------------------------------------------------------------------------

11.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

11.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and the Arrangers (including the
reasonable and documented fees, charges and disbursements of one counsel for the
Administrative Agent and the Arrangers), in connection with the syndication of
the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), and (ii) all out-of-pocket expenses incurred by the
Administrative Agent, any Arranger, any Syndication Agent, any Documentation
Agent or any Lender (including the reasonable and documented fees, charges and
disbursements of one counsel for the Administrative Agent, the Arrangers, the
Syndication Agents, the Documentation Agents and the Lenders and one local
counsel in each jurisdiction of organization of any Loan Party but only so long
as such jurisdiction is different from the jurisdiction of organization of the
Borrower (such jurisdiction, the “Applicable Jurisdiction”) (and, in the case of
an actual or perceived conflict of interest where the Administrative Agent
and/or its Affiliates, the Arrangers, the Syndication Agents, the Documentation
Agents and/or the Lenders affected by such conflict has retained its own
counsel, of another law firm acting as counsel for such Person and another local
counsel in each Applicable Jurisdiction)) in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section 11.04, or (B) in
connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Arrangers, the Syndication
Agents, the Documentation Agents each Lender and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
penalties, liabilities and related expenses ((including the reasonable and
documented fees, charges and disbursements of one counsel for the Indemnitees
and one local counsel for the Indemnitees in each Applicable Jurisdiction)(and,
in the case of an actual or perceived conflict of interest where the Indemnitees
affected by such conflict have retained its own counsel, of another law firm
acting as counsel for such Indemnitee and another local counsel in each
Applicable Jurisdiction)) incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or

 

70



--------------------------------------------------------------------------------

thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan or the use or proposed use of the proceeds therefrom
and (iii) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, its equity holders, affiliates or creditors, and regardless of
whether any Indemnitee is a party thereto; provided, that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) result from the gross negligence or
willful misconduct of such Indemnitee as determined by a court of competent
jurisdiction in a final non-appealable judgment or (y) result from a claim
brought by the Borrower against an Indemnitee for a material breach of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower has obtained a final non-appealable judgment in its favor on such claim
as determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section 11.04 to be paid by it to the Administrative Agent (or any
sub-agent thereof) or any Related Party of any of the foregoing, but without
releasing the Borrower from its obligation to do so, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) in connection with such capacity. The obligations of the Lenders
under this subsection (c) are subject to the provisions of Section 2.10(e).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto shall assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a court of competent jurisdiction in a final
non-appealable judgment.

(e) Payments. All amounts due under this Section shall be payable not later than
30 days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of this
Agreement, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

71



--------------------------------------------------------------------------------

11.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower or any Designated Borrower is made to the Administrative Agent or any
Lender, or the Administrative Agent or any Lender exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Effective Rate from time to time
in effect. The obligations of the Lenders under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any Designated Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (and any attempted assignment or transfer by the Borrower
or any Designated Borrower without such consent shall be null and void) and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section 11.06, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section 11.06, or (iii) by way of
pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section 11.06 (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, the Arrangers, the Syndication Agents, the Documentation
Agents, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section 11.06 and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts. (A) in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no

 

72



--------------------------------------------------------------------------------

minimum amount need be assigned; and (B) in any case not described in subsection
(b)(i)(A) of this Section 11.06, the aggregate amount of the Commitment (which
for this purpose includes Loans outstanding thereunder) or, if the Commitment is
not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $15,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single assignee (or to an assignee and members
of its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section 11.06, in
addition: (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (I) an Event of Default under
Section 8.01(a) or Section 8.01(f) has occurred and is continuing at the time of
such assignment or (II) such assignment is to a Lender, an Affiliate of a Lender
or an Approved Fund; and (B) the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) No Assignment to Defaulting Lenders. No such assignment shall be made to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute a Defaulting Lender or a
Subsidiary thereof.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 11.06, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a

 

73



--------------------------------------------------------------------------------

Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 3.01, with respect to payments by or
on account of any obligation of any Loan Party hereunder or under any other Loan
Document, and the benefits of Sections 3.04, 3.05, and 11.04 with respect to
facts and circumstances, in each case, occurring prior to the effective date of
such assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection (b) shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall, in the absence of manifest error, be conclusive, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Participations. Any Lender may at any time sell participations to any Person
(other than a natural person or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the
Lenders shall continue to deal solely and directly, with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided, that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (e) of this
Section 11.06, the Borrower and each Designated Borrower agree that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 11.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.11 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower
and each Designated Borrower, maintain a register on which it

 

74



--------------------------------------------------------------------------------

enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Commitments, Loans or
other obligations under this Agreement (the “Participant Register”); provided,
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any obligations under
any Loan Document) except to the extent that such disclosure is necessary to
establish that such obligation is in registered form under Section 5f.103-1(c)
of the United States Treasury Regulations or Section 1.163-5(b) of the United
States Treasury Regulations (or, in each case, any amended or successor
versions). The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower and any Designated Borrower, to comply with Section 3.01(e) as though
it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
other relevant central bank; provided, that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

11.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or any of its Affiliates
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) in any legal, judicial, administrative proceeding
or in accordance

 

75



--------------------------------------------------------------------------------

with a judicial or other governmental order, subpoena, interrogatory, discovery
request, investigative demand or other legal process or as required by
applicable law or regulations (in which case the Administrative Agent or such
Lender shall promptly notify the Borrower in writing, in advance, and give the
Borrower the opportunity to seek confidential treatment of the information prior
to such disclosure, to the extent permitted by law or regulations), (d) to any
other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section 11.07, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any Securitization, swap or derivative
transaction relating to the Borrower and its obligations, or any Subsidiary and
its obligations, or any credit insurance provider relating to the Borrower and
its Obligations, (g) with the consent of the Borrower, (h) to rating agencies
or, on a confidential basis, to the CUSIP Service Bureau or any similar agency
in connection with the issuance and monitoring of CUSIP numbers with respect to
the Loans or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section 11.07 or (y) becomes
available to the Administrative Agent or any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
any of its Subsidiaries. In addition, the Administrative Agent and the Lenders
may disclose the existence of this Agreement and customary information about the
Closing Date and the size of, type of, purpose of, and parties to, this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Agents or any Lender in connection with
the administration of this Agreement, the other Loan Documents, and the
Commitments.

For purposes of this Section 11.07, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (i) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (ii) it has developed compliance procedures
regarding the use of material non-public information and (iii) it will handle
such material non-public information in accordance with applicable Law,
including Federal and state securities Laws.

If any of the Borrower and the Guarantor provides the Administrative Agent and
the Lenders with personal data of any individual as required by, pursuant to, or
in connection with the Loan Documents, the Borrower or, as the case may be, the
Guarantor represents and warrants to the Administrative Agent and the Lenders
that it has, to the extent required by law, (i) notified the relevant individual
of the purposes for which data will be collected, processed, used or disclosed;
and (ii) obtained such individual’s consent for, and hereby consents on behalf
of such individual to, the collection, processing, use and disclosure of his/her
personal data by the

 

76



--------------------------------------------------------------------------------

Administrative Agent and the Lenders, in each case, in accordance with or for
the purposes of the Loan Documents, and confirms that it is authorized by such
individual to provide such consent on his/her behalf. Each of the Borrower and
the Guarantor agrees and undertakes to notify the Administrative Agent promptly
upon its becoming aware of the withdrawal by the relevant individual of his/her
consent to the collection, processing, use and/or disclosure by any of the
Administrative Agent and the Lenders of any personal data provided by the
Borrower or, as the case may be, the Guarantor to any of the Administrative
Agent and the Lenders. Any consent given pursuant to this Agreement in relation
to personal data shall, subject to all applicable laws and regulations, survive
death, incapacity, bankruptcy or insolvency of any such individual and the
termination or expiration of this Agreement.

11.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by applicable law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency but excluding funds held by the Borrower or any Subsidiary on
behalf of its customers) at any time held and other obligations (in whatever
currency, but excluding funds held by the Borrower or any Subsidiary on behalf
of its customers) at any time owing by such Lender to or for the credit or the
account of any Loan Party against any and all of the obligations of any Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of any Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender under this
Section 11.08 are in addition to other rights and remedies (including other
rights of setoff) that such Lender may have. Each Lender agrees to notify the
applicable Loan Party and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application. Notwithstanding the
foregoing, if any Defaulting Lender shall exercise any such right of setoff,
(a) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of this
Agreement and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Administrative Agent and the Lenders and (b) the Defaulting Lender shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the obligations owing to such Defaulting Lender as to which it exercised such
right of set off.

11.09 Interest Rate Limitation. Notwithstanding anything herein to the contrary,
if at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts which are treated as interest on such Loan under
applicable law (collectively the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) which may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan in accordance with applicable law,
the rate of interest payable in respect of such Loan hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charges that would have been payable
in respect of such Loan but were not payable as a result of the operation of
this Section shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the NYFRB Rate to the date of repayment, shall have been received by
such Lender.

 

77



--------------------------------------------------------------------------------

11.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall be deemed an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by email or facsimile transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.

11.11 Survival. All covenants, agreements, representations and warranties made
by any Loan Party herein and in the certificates or other instruments delivered
in connection with or pursuant to this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
or Obligation payable under this Agreement is outstanding and unpaid or is
outstanding and so long as the Commitments have not expired or terminated.

11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower or any Designated Borrower is required to pay
(or will be required to pay) any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01 or
if any Lender determines pursuant to Section 3.02 that it is not permitted to
make Eurocurrency Rate Loans, or if any Lender is a Defaulting Lender, or if any
Lender declines to approve any waiver, amendment or modification of this
Agreement or any Loan Document that requires approval of all Lenders pursuant to
Section 11.01 or if any other circumstance exists hereunder that gives the
Borrower or any Designated Borrower the right to replace a Lender as a party
hereto, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the

 

78



--------------------------------------------------------------------------------

restrictions contained in, and consents required by, Section 11.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided, that: (a) the
Borrower or the applicable Designated Borrower or the applicable assignee shall
have paid to the Administrative Agent the assignment fee specified in
Section 11.06(b); (b) such Lender shall have received payment of an amount equal
to the outstanding principal of its Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Loan
Documents (including any amounts under Section 3.05) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower or the applicable Designated Borrower (in the case of all other
amounts); and (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter. A Lender shall not be required to make any such assignment
or delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower or the applicable Designated
Borrower to require such assignment and delegation cease to apply.

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
SITTING IN NEW YORK COUNTY (OR, IN THE EVENT THAT SUCH COURT LACKS SUBJECT
MATTER JURISDICTION, ANY COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY), AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

79



--------------------------------------------------------------------------------

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby, the Borrower acknowledges and agrees that
(except, with respect to clauses (b) and (c) below, as expressly set forth in
any other engagement agreement between the Borrower and/or any of its
Affiliates, on the one hand, and the Administrative Agent, any Syndication
Agent, any Documentation Agent, any Lender or any Arranger, on the other hand):
(a) the credit facility provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Lenders and the
Arrangers, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (b) in connection
with the process leading to such transaction, the Administrative Agent, the
Syndication Agents, the Documentation Agents, the Lenders and the Arrangers each
is and has been acting solely as a principal and is not the financial advisor,
agent or fiduciary, for the Borrower or any of its Affiliates, stockholders,
creditors or employees or any other Person; (c) neither the Administrative
Agent, any Syndication Agent, any Documentation Agent, any Lender nor any other
Arrangers have assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Administrative Agent, the Syndication Agents, the
Documentation Agents, the Lenders or the Arrangers have advised or are currently
advising the

 

80



--------------------------------------------------------------------------------

Borrower or any of its Affiliates on other matters) and none of the
Administrative Agent, any Syndication Agent, any Documentation Agent, any Lender
or any other Arranger has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (d) the
Administrative Agent, the Syndication Agents, the Documentation Agents, the
Lenders and the Arrangers and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and neither the Administrative Agent, any
Syndication Agent, any Documentation Agent, any Lender nor any other Arranger
has any obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship; and (e) the Administrative Agent, the
Syndication Agents, the Documentation Agents, the Lenders and the other
Arrangers have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate. The
Borrower hereby waives and releases, to the fullest extent permitted by law, any
claims that it may have against the Administrative Agent, the Syndication
Agents, the Documentation Agents, the Lenders and the other Arrangers with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby.

11.17 USA PATRIOT Act Notice. Each Lender that is subject to the Patriot Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower and any Designated Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of each Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the Patriot Act.

11.18 Termination of Joinder Agreements. Following written notice from the
Borrower to the Administrative Agent that it wishes to terminate any
Subsidiary’s designation as a Designated Borrower and upon payment in full of
all Obligations of such Designated Borrower, any Joinder Agreement entered by
such Designated Borrower with respect to this Agreement shall be deemed to have
been terminated, and all guaranty obligations of the Borrower under Article X in
respect of such Designated Borrower shall be terminated as of the date of the
termination of such Joinder Agreement but subject to the second paragraph of
Section 10.01.

11.19 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

81



--------------------------------------------------------------------------------

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

11.20 Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for Hedging
Agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States): In the event a Covered
Entity that is party to a Supported QFC (each, a “Covered Party”) becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer of
such Supported QFC and the benefit of such QFC Credit Support (and any interest
and obligation in or under such Supported QFC and such QFC Credit Support, and
any rights in property securing such Supported QFC or such QFC Credit Support)
from such Covered Party will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if the Supported QFC
and such QFC Credit Support (and any such interest, obligation and rights in
property) were governed by the laws of the United States or a state of the
United States. In the event a Covered Party or a BHC Act Affiliate of a Covered
Party becomes subject to a proceeding under a U.S. Special Resolution Regime,
Default Rights under the Loan Documents that might otherwise apply to such
Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support.

(Remainder of Page Intentionally Left Blank)

 

82



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

PAYPAL HOLDINGS, INC.

By:   /s/ Anthony C. Glasby

Name:   Anthony C. Glasby

Title:   Treasurer

 

 

PayPal 364-Day Credit Agreement Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Lender

By:   /s/ Daniel Luby

Name:   Daniel Luby

Title:   Vice President

 

 

PayPal 364-Day Credit Agreement Signature Page



--------------------------------------------------------------------------------

Bank of America, N.A., as
a Lender

By:   /s/ Laura L. Olson

Name:   Laura L. Olson

Title:   Vice President

 

 

PayPal 364-Day Credit Agreement Signature Page



--------------------------------------------------------------------------------

Citibank, N.A., as
a Lender

By:   /s/ Maureen P. Maroney

Name:   Maureen P. Maroney

Title:   Vice President

 

 

PayPal 364-Day Credit Agreement Signature Page



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as
a Lender

By:   /s/ Ming K Chu

Name:   Ming K Chu

Title:   Director

 

By:   /s/ Virginia Cosenza

Name:   Virginia Cosenza

Title:   Vice President

 

PayPal 364-Day Credit Agreement Signature Page



--------------------------------------------------------------------------------

Barclays Bank PLC, as
a Lender

By:   /s/ Timothy Uwemedimo

Name:   Timothy Uwemedimo

Title:   Assistant Vice President

 

 

PayPal 364-Day Credit Agreement Signature Page



--------------------------------------------------------------------------------

Wells Fargo Bank N.A., as
a Lender

By:   /s/ Brian Buck

Name:   Brian Buck

Title:   Managing Director

 

 

PayPal 364-Day Credit Agreement Signature Page



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as
a Lender

By:   /s/ Nicholas Heslip

Name:   Nicholas Heslip

Title:   Authorized Signatory

 

 

PayPal 364-Day Credit Agreement Signature Page



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as
a Lender

By:   /s/ Ryan Durkin

Name:   Ryan Durkin

Title:   Authorized Signatory

 

 

PayPal 364-Day Credit Agreement Signature Page



--------------------------------------------------------------------------------

Mizuho Bank, Ltd., as
a Lender

By:   /s/ Tracy Rahn

Name:   Tracy Rahn

Title:   Authorized Signatory

 

 

PayPal 364-Day Credit Agreement Signature Page



--------------------------------------------------------------------------------

National Australia Bank, as
a Lender

By:   /s/ John Allan-Smith

Name:   John Allan-Smith

Title:   Head of Client Coverage - US

 

 

PayPal 364-Day Credit Agreement Signature Page



--------------------------------------------------------------------------------

WESTPAC BANKING CORPORATION, as
a Lender

By:   /s/ Richard Yarnold

Name:   Richard Yarnold

Title:   Director

 

 

PayPal 364-Day Credit Agreement Signature Page



--------------------------------------------------------------------------------

HSBC Bank USA, N.A., as
a Lender

By:   /s/ Sam Stockwin

Name:   Sam Stockwin

Title:   Vice President

 

 

PayPal 364-Day Credit Agreement Signature Page



--------------------------------------------------------------------------------

BNP PARIBAS, as
a Lender

By:   /s/ Gregory R. Paul

Name:   Gregory R. Paul

Title:   Managing Director

By:   /s/ Yudesh Sohan

Name:   Yudesh Sohan

Title:   Director

 

 

PayPal 364-Day Credit Agreement Signature Page



--------------------------------------------------------------------------------

DBS Bank, Ltd., as
a Lender

By:   /s/ Santanu Mitra

Name:   Santanu Mitra

Title:   Executive Director

 

 

PayPal 364-Day Credit Agreement Signature Page



--------------------------------------------------------------------------------

Standard Chartered Bank, as
a Lender

By:   /s/ Guiherme Domingos

Name:   Guiherme Domingos

Title:   Director

 

 

PayPal 364-Day Credit Agreement Signature Page



--------------------------------------------------------------------------------

State Street Bank and Trust Company, as
a Lender

By:   /s/ Busola Laguda

Name:   Busola Laguda

Title:   Vice President

 

 

PayPal 364-Day Credit Agreement Signature Page



--------------------------------------------------------------------------------

THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as
a Lender

By:   /s/ Maria Macchiaroli

Name:   Maria Macchiaroli

Title:   Authorized Signatory

 

 

PayPal 364-Day Credit Agreement Signature Page



--------------------------------------------------------------------------------

Oversea-Chinese Banking Corporation, as
a Lender

By:   /s/ Charles Ong

Name:   Charles Ong

Title:   General Manager

 

 

PayPal 364-Day Credit Agreement Signature Page



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as
a Lender

By:   /s/ Michael King

Name:   Michael King

Title:   Authorized Signatory

 

 

PayPal 364-Day Credit Agreement Signature Page



--------------------------------------------------------------------------------

The Bank of Nova Scotia, as
a Lender

By:   /s/ Michael Grad

Name:   Michael Grad

Title:   Director

 

 

PayPal 364-Day Credit Agreement Signature Page



--------------------------------------------------------------------------------

MUFG Bank, Ltd., as
a Lender

By:   /s/ Lillian Kim

Name:   Lillian Kim

Title:   Director

 

 

PayPal 364-Day Credit Agreement Signature Page



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

   Commitment      Applicable
Percentage  

JPMorgan Chase Bank, N.A.

   $ 90,833,333.34        9.083333334 % 

Bank of America, N.A.

   $ 90,833,333.33        9.083333334 % 

Citibank, N.A.

   $ 90,833,333.33        9.083333334 % 

Deutsche Bank AG New York Branch

   $ 90,833,333.33        9.083333334 % 

Wells Fargo Bank, National Association

   $ 90,833,333.33        9.083333334 % 

Barclays Bank PLC

   $ 53,333,333.33        5.333333333 % 

BNP Paribas

   $ 53,333,333.33        5.333333333 % 

Goldman Sachs Bank USA

   $ 53,333,333.33        5.333333333 % 

HSBC Bank USA, National Association

   $ 53,333,333.33        5.333333333 % 

MUFG Bank, Ltd.

   $ 53,333,333.33        5.333333333 % 

The Bank of Nova Scotia

   $ 53,333,333.33        5.333333333 % 

Toronto-Dominion Bank, New York Branch

   $ 53,333,333.33        5.333333333 % 

DBS Bank, Ltd.

   $ 19,166,666.67        1.916666667 % 

Mizuho Bank, Ltd.

   $ 19,166,666.67        1.916666667 % 

Morgan Stanley Bank, N.A.

   $ 19,166,666.67        1.916666667 % 

National Australia Bank

   $ 19,166,666.67        1.916666667 % 

Oversea-Chinese Banking Corporation, Los Angeles Agency

   $ 19,166,666.67        1.916666667 % 

Royal Bank of Canada

   $ 19,166,666.67        1.916666667 % 

Standard Chartered Bank

   $ 19,166,666.67        1.916666667 % 

State Street Bank and Trust Company

   $ 19,166,666.67        1.916666667 % 

WestPac Banking Corporation

   $ 19,166,666.67        1.916666667 %    

 

 

    

 

 

 

Total

   $ 1,000,000,000        100.000000000 %    

 

 

    

 

 

 

 

Schedule 2.01



--------------------------------------------------------------------------------

SCHEDULE 7.01

EXISTING LIENS

PayPal Australia Pty Limited – Security interest registration on the PPSR
(registration number 201611170023323) in favor of Schneider Electric (Australia)
Pty Limited, Schneider Electric IT Australia Pty Ltd, Schneider Electric
Buildings Australia Pty Ltd, Schneider Electric Systems, Australia Pty Ltd and
M & C Energy Pty Ltd relating to “all goods, equipment and/or other tangible
property (including any accessions to those goods, equipment and/or property)
sold, leased, hired, rented, bailed, supplied on consignment, sold subject to a
conditional sale agreement including retention of title or otherwise made
available by the secured party to the grantor”.

 

Schedule 7.01



--------------------------------------------------------------------------------

SCHEDULE 7.04

EXISTING SUBSIDIARY INDEBTEDNESS

None.

 

Schedule 7.04



--------------------------------------------------------------------------------

SCHEDULE 11.02

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

BORROWER OR ANY DESIGNATED BORROWER:

PayPal Holdings, Inc.

2211 N. First Street San Jose, CA 95131

Attention: Anthony Glasby

Telephone: (408) 967-5488

Telecopier: (408) 967-9918

Electronic Mail: tglasby@paypal.com, with a copy to flromero@paypal.com

With a copy to:

PayPal Holdings, Inc.

2211 N. First Street San Jose, CA 95131

Attention: General Counsel

Telecopier: (408) 376-7514

With a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

300 South Grand Avenue

Los Angeles, California 90071

Attention: Kristine Dunn

Telephone: (213) 687-5493

Telecopier: (213) 621-5493

Electronic Mail: kristine.dunn@skadden.com

 

Schedule 11.02



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

JPMorgan Chase Bank

Loan and Agency Services Group

500 Stanton Christiana Road, NCC5, Floor 1

Newark, Delaware 19713

Attention: Namrata Nair

Telephone:    302 634 8719

Electronic Mail (which notices must be sent in .pdf format):
namrata.r.nair@chase.com

Bank Name: JPMorgan Chase Bank, N.A.

Account Name: LS2 Incoming Account

Account No.: 9008113381H3707

Reference: PayPal Holdings, Inc.

Attention: Loan & Agency

ABA No.: 021 000 021

With a copy to:

500 Stanton Christiana Road, NCC5, Floor 1

Newark, Delaware 19713

Attention:        Mary Crews

Telephone:      302-634-5758

Electronic Mail: mary.crews@jpmorgan.com

With a copy to:

Simpson Thacher & Bartlett LLP

Attn: Patrick Ryan

425 Lexington Avenue

New York, NY 10017

Phone: 212-455-3463

Electronic Mail: pryan@stblaw.com

 

Schedule 11.02



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date: [    ]

 

To:

JPMorgan Chase Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain 364-Day Credit Agreement, dated as of
September 11, 2019 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement;” the terms defined therein being used herein as therein defined),
among PayPal Holdings, Inc., a Delaware corporation (the “Borrower”), the
Designated Borrowers from time to time parties thereto, the Lenders from time to
time party thereto and the Administrative Agent.

The undersigned hereby requests (select one):

 

☐ A Borrowing of Committed Loans    ☐ A conversion or continuation of Committed
Loans

 

  1.

On _________________________________ (a Business Day).

 

  2.

In the amount of $______________________.

 

  3.

Comprised of: ______________________________.

[Type of Committed Loan requested]

 

  4.

For Eurocurrency Rate Loans: with an Interest Period of _____ months.

The Borrowing, if any, requested herein complies with the provisos to the first
sentence of Section 2.01 of the Agreement as applicable.

 

[PAYPAL HOLDINGS, INC.][DESIGNATED BORROWER]

By:    

Name:    

Title:    

 

A-1

Form of Committed Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTE

 

[DATE]    $[_____________]

FOR VALUE RECEIVED, the undersigned (the “[Designated] Borrower”) hereby
promises to pay to [____________________] or registered assigns (the “Lender”),
in accordance with the provisions of the Credit Agreement (as hereinafter
defined), the principal amount of each Loan from time to time made by the Lender
to the [Designated] Borrower under that certain 364-Day Credit Agreement, dated
as of September 11, 2019 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Designated Borrowers from time to time parties thereto,
the Lenders from time to time party thereto and the Administrative Agent.

The [Designated] Borrower promises to pay interest on the unpaid principal
amount of each Loan made by the Lender to the [Designated] Borrower from the
date of such Loan until such principal amount is paid in full, at such interest
rates and at such times as provided in the Credit Agreement. All payments of
principal and interest shall be made to the applicable Administrative Agent for
the account of the Lender in the applicable U.S. Dollars in immediately
available funds at the applicable Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. Upon the occurrence and continuation of
one or more of the Events of Default specified in the Credit Agreement, all
amounts then remaining unpaid on this Note shall become, or may be declared to
be, immediately due and payable all as provided in the Credit Agreement. Loans
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.

The [Designated] Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.

(Remainder of Page Intentionally Left Blank)

 

B-1

Form of Note



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

[PAYPAL HOLDINGS, INC.][DESIGNATED BORROWER]

By:    

Name:

   

Title:

   

 

B-2

Form of Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan

Made

 

Amount of


Loan
Made

 

End of

Interest

Period

 

Amount of
Principal

or Interest

Paid This

Date

 

Outstanding
Principal
Balance


This Date

 

Notation

Made by

____________   ____________   ____________   ____________   ____________  
____________   ____________ ____________   ____________   ____________  
____________   ____________   ____________   ____________ ____________  
____________   ____________   ____________   ____________   ____________  
____________ ____________   ____________   ____________   ____________  
____________   ____________   ____________ ____________   ____________  
____________   ____________   ____________   ____________   ____________
____________   ____________   ____________   ____________   ____________  
____________   ____________ ____________   ____________   ____________  
____________   ____________   ____________   ____________ ____________  
____________   ____________   ____________   ____________   ____________  
____________ ____________   ____________   ____________   ____________  
____________   ____________   ____________ ____________   ____________  
____________   ____________   ____________   ____________   ____________
____________   ____________   ____________   ____________   ____________  
____________   ____________ ____________   ____________   ____________  
____________   ____________   ____________   ____________ ____________  
____________   ____________   ____________   ____________   ____________  
____________ ____________   ____________   ____________   ____________  
____________   ____________   ____________ ____________   ____________  
____________   ____________   ____________   ____________   ____________
____________   ____________   ____________   ____________   ____________  
____________   ____________ ____________   ____________   ____________  
____________   ____________   ____________   ____________ ____________  
____________   ____________   ____________   ____________   ____________  
____________ ____________   ____________   ____________   ____________  
____________   ____________   ____________ ____________   ____________  
____________   ____________   ____________   ____________   ____________
____________   ____________   ____________   ____________   ____________  
____________   ____________

 

B-3

Form of Note



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date: _______________,____

 

To:

JPMorgan Chase Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain 364-Day Credit Agreement, dated as of
September 11, 2019 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement;” the terms defined therein being used herein as therein defined),
among PayPal Holdings, Inc., a Delaware corporation (the “Borrower”), the
Designated Borrowers from time to time parties thereto, the Lenders from time to
time party thereto and the Administrative Agent.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the ____________________________of the Borrower, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Borrower has delivered the year-end audited financial statements required
by Section 6.01(a) of the Credit Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant to the extent required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Credit Agreement for the fiscal quarter of the Borrower
ended as of the above date. Such financial statements fairly present in all
material respects the financial condition, results of operations, Stockholders’
Equity and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP as at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.

2. To the best knowledge of the undersigned:

[select one:]

[no Default or Event of Default has occurred and is continuing as of the date
hereof.]

—or—

[the following is a list of each Default and Event of Default existing as of the
date hereof and its nature and status:]

 

C - 1

Form of Compliance Certificate



--------------------------------------------------------------------------------

3. The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as

of ______________, _________.

 

PAYPAL HOLDINGS, INC.

By:

   

Name:

   

Title:

   

 

C - 2

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended ______________________(“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

Section 7.05 — Consolidated Leverage Ratio.

 

A.

   Consolidated EBITDA for four consecutive fiscal quarters ending on Statement
Date (“Subject Period”):    $                        

1.

   Consolidated Net Income for Subject Period:    $                        

2.

   Interest expense for Subject Period:    $                        

3.

   Depreciation and amortization expense (including
amortization or impairment of Intangible Assets for Acquisitions or
Dispositions) for Subject Period:    $                        

4.

   Income tax expense for Subject Period:    $                        

5.

   Non-cash charges or expenses related to equity plans or equity awards for
Subject Period:    $                        

6.

   Payroll taxes on exercise of stock options or vesting of restricted stock
units or other equity awards for Subject Period:    $                        

7.

   Impairment of goodwill for Subject Period:    $                        

8.

   At the option of the Borrower, transaction expenses from Acquisitions,
Dispositions, issuances of Indebtedness or equity interests or repayment of
Indebtedness or any refinancing, amendment or other modification of any
Indebtedness (in each case, including any such transaction undertaken but not
completed or consummated) for Subject Period:    $                        

9.

   Non-cash restructuring charges and other non-cash exit and disposal costs for
Subject Period1:    $                        

 

1 

There shall be a subtraction from Consolidated EBITDA when cash payments in
respect of such restructuring charges and exit and disposal costs are made.

 

C - 3

Form of Compliance Certificate



--------------------------------------------------------------------------------

10.

   Reversals of non-cash restructuring charges and other non-cash exit and
disposal costs for Subject Period:      $                      

11.

   Consolidated EBITDA (Lines A.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 + 9 - 10):     
$                      

B.

   Consolidated Total Debt as of Statement Date:      $                      

C.

   Consolidated Leverage Ratio as of Statement Date (Line B ÷ Line A):      
Maximum permitted:      [4.00 ][4.50] to 1.001     Covenant Compliance?     
YES /NO  

 

1 

(i) at the election of the Parent Borrower (the notice of which election shall
be given within 30 days after consummating the relevant Qualified Acquisition),
the level set forth above shall be increased to 4.50 to 1.00 in connection with
a Qualified Acquisition for four consecutive fiscal quarters (and no other
fiscal quarters), starting with the fiscal quarter in which such Qualified
Acquisition is consummated (a “Qualified Acquisition Election”);

 

(ii) the Parent Borrower may make a Qualified Acquisition Election no more than
twice during the life of this Agreement;

 

(iii) upon the return to a maximum Consolidated Leverage Ratio of 4.00 to 1.00
after any Qualified Acquisition Election, such level must be maintained for at
least two fiscal quarters before the Parent Borrower may elect to increase such
level for a subsequent time pursuant to any Qualified Acquisition Election;
provided, that the Parent Borrower may, at any time prior to the immediately
succeeding fiscal quarter end, elect to reduce its maximum Consolidated Leverage
Ratio to 4.00 to 1.00 for such fiscal quarter end and each fiscal quarter end
thereafter by delivering an irrevocable written notice of such election to the
applicable Administrative Agent; thereafter, the Parent Borrower may elect to
increase the maximum Consolidated Leverage Ratio on the terms set forth in
Section 7.04 of the Credit Agreement in connection with a Qualified Acquisition
after its Consolidated Leverage Ratio remains below 4.00 to 1.00 for two
consecutive fiscal quarters.

 

C - 4

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT D

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.

  

Assignor:

  

                                                     

     

                                                     

2.

  

Assignee:

  

                                                     

     

                                                     

  

[and is an Affiliate/Approved Fund of [identify Lender]1]

3.

  

Borrower: PayPal Holdings, Inc.

 

1 

Select as applicable.

 

D - 1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

4.

Credit Agreement: 364-Day Credit Agreement, dated as of September 11, 2019,
among PayPal Holdings, Inc., the Designated Borrowers from time to time parties
thereto, the Lenders from time to time party thereto and the Administrative
Agent.

 

5.

Assigned Interest[s]

 

Aggregate Amount of

Commitment/Loans for

all Lenders

   Amount of
Commitment/Loans
Assigned      Percentage Assigned of
Commitment/Loans2  

$

   $          %  

$

   $          %  

$

   $          %  

Effective Date:    ______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Affiliates
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR]

By:       Title: ASSIGNEE [NAME OF ASSIGNEE] By:       Title:

Consented to and Accepted:

 

2 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders.

 

D - 2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. as

Administrative Agent

By:

     

Title:

[Consented to:]3

 

PAYPAL HOLDINGS, INC.

By:

     

Title:

 

[NAME OF ANY OTHER RELEVANT  PARTY]

By:

     

Title:

 

 

3 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 

D - 3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

PAYPAL HOLDINGS, INC. CREDIT AGREEMENT

DATED AS OF SEPTEMBER 11, 2019

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender and (v) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

D - 4

Form of Assignment and Assumption



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

D - 5

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT E-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the 364-Day Credit Agreement dated as of
September 11, 2019 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among PAYPAL
HOLDINGS, INC., a Delaware corporation (the “Borrower”), the Designated
Borrowers from time to time parties thereto, each lender from time to time party
thereto (collectively, the “Lenders” and individually, a “Lender”) and JPMORGAN
CHASE BANK, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of its interests in the Loan(s) (as well as any Note(s) evidencing such Loan
interest(s)) in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a “ten percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code and (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:    

  Name:   Title: Date:   ________ __, 20[  ]

 

E - 1

U.S. Tax Compliance Form of Tax Certificate



--------------------------------------------------------------------------------

EXHIBIT E-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the 364-Day Credit Agreement dated as of
September 11, 2019 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among PAYPAL
HOLDINGS, INC. (the “Borrower”), the Designated Borrowers from time to time
parties thereto, each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”) and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “ten percent shareholder” of the Borrower within the meaning
of Section 881(c)(3)(B) of the Code, and (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:    

  Name:   Title: Date:   ________ __, 20[  ]

 

E - 2

U.S. Tax Compliance Form of Tax Certificate



--------------------------------------------------------------------------------

EXHIBIT E-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of September 11, 2019
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among PAYPAL HOLDINGS, INC., a
Delaware corporation (the “Borrower”), the Designated Borrowers from time to
time parties thereto, each lender from time to time party thereto (collectively,
the “Lenders” and individually, a “Lender”) and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) its direct or indirect partners/members are the sole beneficial owners of
such participation, (iii) with respect to such participation, neither the
undersigned nor any of its direct or indirect partners/members is a “bank”
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a “ten percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a “controlled
foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:    

  Name:   Title: Date:   ________ __, 20[  ]

 

E - 3

U.S. Tax Compliance Form of Tax Certificate



--------------------------------------------------------------------------------

EXHIBIT E-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to Credit Agreement dated as of September 11, 2019 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among PAYPAL HOLDINGS, INC., a Delaware
corporation (the “Borrower”), the Designated Borrowers from time to time parties
thereto, each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”) and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of its interests in the Loan(s) (as well as any Note(s) evidencing such Loan
interest(s)) in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii) with respect to
the extension of credit pursuant to this Credit Agreement or any other Loan
Document, neither the undersigned nor any of its direct or indirect
partners/members is a “bank” extending credit pursuant to a loan agreement
entered into in the ordinary course of its trade or business within the meaning
of Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a “ten percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

   

 

Name:

 

Title:

Date:  

________ __, 20[  ]

 

E - 4

U.S. Tax Compliance Form of Tax Certificate



--------------------------------------------------------------------------------

EXHIBIT F

JOINDER AGREEMENT

JOINDER AGREEMENT, dated as of ____________, 201__ (this “Joinder Agreement”),
among _____________ (the “Subsidiary”), PAYPAL HOLDINGS, INC., a Delaware
corporation (the “Borrower”), and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the Administrative Agent”) for the several banks and
other financial institutions (the “Lenders”) from time to time parties to the
Credit Agreement, dated as of September 11, 2019 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; terms defined therein being used herein as therein defined), by and
among the Borrower, the Designated Borrowers from time to time parties thereto,
the Lenders and the Administrative Agent.

W I T N E S S E T H:

WHEREAS, the parties to this Joinder Agreement wish to add the Subsidiary as the
Designated Borrower to the Credit Agreement in the manner hereinafter set forth;
and

WHEREAS, this Joinder Agreement is entered into pursuant to Section 4.03(b) of
the Credit Agreement;

NOW, THEREFORE, in consideration of the premises, the parties hereto hereby
agree as follows:

1. The Subsidiary hereby acknowledges that it has received and reviewed a copy
of the Credit Agreement, and acknowledges and agrees to:

(a) join the Credit Agreement as a Designated Borrower;

(b) be bound by all covenants, agreements and acknowledgments attributable to
the Designated Borrower in the Credit Agreement; and

(c) perform all obligations and duties required of it by the Credit Agreement.

2. The Subsidiary hereby represents and warrants that the representations and
warranties with respect to it contained in Article V of the Credit Agreement are
true and correct in all material respects on the date hereof.

3. The address and jurisdiction of organization of the Subsidiary is set forth
below:

 

Address             Attn:     Telecopy:   Telephone:  

 

Jurisdiction of organization:      

 

F - 1

Joinder Agreement



--------------------------------------------------------------------------------

4. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

F - 2

Joinder Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Joinder Agreement to
be duly executed and delivered by its duly authorized officer as of the day and
year first above written.

 

[DESIGNATED BORROWER],

as the Designated Borrower

By:    

Name:   Title:  

 

PAYPAL HOLDINGS, INC., as the Borrower

By:

   

Name:

 

Title:

 

 

ACKNOWLEDGED AND AGREED TO:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:

     

Name:

 

Title:

 

F - 3

Joinder Agreement